Exhibit 10.1

Execution Version

Loan Number: 1019791

 

 

 

CREDIT AGREEMENT

Dated as of August 11, 2020

by and among

PREIT ASSOCIATES, L.P. and PREIT-RUBIN, INC.,

each, as a Borrower,

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,

as Parent and as a Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 11.6(b),

as Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. Definitions

     1  

Section 1.1. Definitions

     1  

Section 1.2. General; References to Times

     21  

Section 1.3. Rates

     22  

Section 1.4. Incorporation by Reference

     22  

Section 1.5. Divisions

     22  

ARTICLE II. Credit Facilities

     22  

Section 2.1. [Reserved]

     22  

Section 2.2. Term Loans

     22  

Section 2.3. Mandatory Principal Repayments

     23  

Section 2.4. [Reserved]

     23  

Section 2.5. [Reserved]

     23  

Section 2.6. Rates and Payment of Interest on Loans

     23  

Section 2.7. Number of Interest Periods

     24  

Section 2.8. Repayment of Loans

     24  

Section 2.9. Late Charges

     24  

Section 2.10. Optional Prepayments

     24  

Section 2.11. Continuation

     24  

Section 2.12. Conversion

     25  

Section 2.13. Notes

     25  

Section 2.14. [Reserved]

     26  

Section 2.15. [Reserved]

     26  

Section 2.16. Voluntary Reduction of the Term Loan Commitments

     26  

Section 2.17. Joint and Several Liability of the Borrower

     26  

Section 2.18. Actions of the Borrower

     27  

Section 2.19. [Reserved]

     28  

Section 2.20. Funds Transfer Disbursements

     28  

ARTICLE III. Payments, Fees and Other General Provisions

     28  

Section 3.1. Payments

     28  

Section 3.2. Pro Rata Treatment

     28  

Section 3.3. Sharing of Payments, Etc.

     29  

Section 3.4. Several Obligations

     29  

Section 3.5. Fees

     29  

Section 3.6. Computations

     30  

Section 3.7. Usury

     30  

Section 3.8. Statements of Account

     30  

Section 3.9. Defaulting Lenders

     30  

Section 3.10. Taxes

     32  

ARTICLE IV. Yield Protection, Etc.

     35  

Section 4.1. Additional Costs; Capital Adequacy

     35  

Section 4.2. Suspension of LIBOR Loans; Alternative Rate of Interest

     36  

Section 4.3. Illegality

     37  

Section 4.4. Compensation

     38  

Section 4.5. Treatment of Affected Loans

     38  

Section 4.6. Affected Lenders

     39  

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

     39  

Section 4.8. Change of Lending Office

     39  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE V. Conditions Precedent

     40  

Section 5.1. Initial Conditions Precedent

     40  

Section 5.2. Conditions Precedent to All Credit Events

     43  

ARTICLE VI. Representations and Warranties

     44  

Section 6.1. Representations and Warranties

     44  

Section 6.2. Survival of Representations and Warranties, Etc.

     44  

ARTICLE VII. Affirmative Covenants

     45  

Section 7.1. Existing Revolving Credit Agreement Affirmative Covenants

     45  

Section 7.2. Collateral

     45  

Section 7.3. Specified Term Loan Affirmative Covenants

     45  

ARTICLE VIII. Negative Covenants

     47  

Section 8.1. Existing Revolving Credit Agreement Negative Covenants

     47  

Section 8.2. Minimum Liquidity

     47  

Section 8.3. Specified Term Loan Negative Covenants

     48  

ARTICLE IX. Default

     49  

Section 9.1. Events of Default

     49  

Section 9.2. Remedies Upon Event of Default

     52  

Section 9.3. Remedies Upon Default

     53  

Section 9.4. Marshaling; Payments Set Aside

     53  

Section 9.5. Allocation of Proceeds

     53  

Section 9.6. [Reserved]

     54  

Section 9.7. Performance by Administrative Agent

     54  

Section 9.8. Rescission of Acceleration by Requisite Lenders

     54  

Section 9.9. Rights Cumulative

     54  

ARTICLE X. The Administrative Agent

     55  

Section 10.1. Appointment and Authorization

     55  

Section 10.2. Administrative Agent’s Reliance, Etc.

     56  

Section 10.3. Notice of Defaults

     56  

Section 10.4. Administrative Agent as Lender

     56  

Section 10.5. Approvals of Lenders

     57  

Section 10.6. Lender Credit Decision, Etc.

     57  

Section 10.7. Indemnification of Administrative Agent

     58  

Section 10.8. Successor Administrative Agent

     58  

Section 10.9. Collateral Matters; Protective Advances

     59  

ARTICLE XI. Miscellaneous

     60  

Section 11.1. Notices

     60  

Section 11.2. Expenses

     62  

Section 11.3. Stamp, Intangible and Recording Taxes

     63  

Section 11.4. Setoff

     63  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers

     63  

Section 11.6. Successors and Assigns

     64  

Section 11.7. Amendments and Waivers

     68  

Section 11.8. Nonliability of Administrative Agent and Lenders

     70  

Section 11.9. Confidentiality

     70  

Section 11.10. Indemnification

     70  

Section 11.11. Termination; Survival

     72  

Section 11.12. Severability of Provisions

     72  

Section 11.13. GOVERNING LAW

     72  

Section 11.14. Counterparts

     73  

Section 11.15. Independence of Covenants

     73  

Section 11.16. Obligations with Respect to Loan Parties

     73  

Section 11.17. Limitation of Liability

     73  

Section 11.18. Entire Agreement

     73  

Section 11.19. Construction

     73  

Section 11.20. Time of the Essence

     74  

Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     74  

SCHEDULE I             Commitments

  

SCHEDULE 1.1(b)     Properties

  

 

EXHIBIT A

  

Form of Assignment and Assumption Agreement

EXHIBIT B

  

Form of Guaranty

EXHIBIT C

  

Form of Notice of Continuation

EXHIBIT D

  

Form of Notice of Conversion

EXHIBIT E

  

Form of Notice of Borrowing

EXHIBIT F

  

Form of Disbursement Instruction Agreement

EXHIBIT G

  

Form of Term Note

EXHIBIT H

  

Form of Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of August 11, 2020, by and
among PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation (“PREIT-RUBIN”), PENNSYLVANIA REAL
ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together
with PREIT and PREIT-RUBIN, each individually, a “Borrower” and collectively,
the “Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 11.6(b) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.

WHEREAS, the Lenders desire to make available to the Borrower term loans in the
aggregate amount of up to $30,000,000 on and subject to the terms and conditions
contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Actual Cash Receipts” means the sum of all cash distributions received by the
Borrower from its Subsidiaries during the relevant period of determination
(excluding any borrowings under this Agreement) and which corresponds to the
amounts across from the line-item in the Loan Budget titled “Total Cash
Receipts”, as determined in a manner consistent with the Loan Budget.

“Actual Company-Side Professional Disbursement Amounts” means the sum of all
cash disbursements made by the Borrower during the relevant period of
determination as set forth across from the line-item in the Loan Budget titled
“Professional Fees (Company)”, as determined in a manner consistent with the
Loan Budget.

“Actual Debt Service Disbursement Amounts” means the sum of all cash
disbursements made by the Borrower during the relevant period of determination
as set forth across from the line-item in the Loan Budget titled “Total Debt
Service”, as determined in a manner consistent with the Loan Budget.

“Actual Disbursement Amounts” means the sum of all cash disbursements made by
the Borrower during the relevant period of determination as set forth across
from the line-item in the Loan Budget titled “Total Cash Disbursements”, as
determined in a manner consistent with the Loan Budget.

“Actual Restructuring Related Amounts” means the sum of all cash disbursements
made by the Borrower during the relevant period of determination as set forth
across from the line-item in the Loan Budget titled “Restructuring Related
Amounts”, as determined in a manner consistent with the Loan Budget.

“Additional Costs” has the meaning given that term in Section 4.1(b).

“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, or any successor Administrative Agent
appointed pursuant to Section 10.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of any
Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means (a) 8.00% per annum with respect to LIBOR Loans, and
(b) 7.00% per annum for Base Rate Loans.

“Appraisal” means a written appraisal of the Mortgaged Property ordered by
Administrative Agent and prepared by an independent MAI appraiser acceptable to
Administrative Agent and subject to Administrative Agent’s customary independent
appraisal requirements and prepared in compliance with all applicable regulatory
requirements, including the Financial Institutions Recovery, Reform and
Enforcement Act of 1989, as amended from time to time, subject to review and
adjustment consistent with Administrative Agent’s standard practices.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption Agreement” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1(e) or Section 9.1(f).

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable); provided, however
that the Base Rate shall not be less than 2.0% per annum.

“Base Rate Loan” means a Term Loan (or any portion thereof) bearing interest at
a rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Borrower” means each of PREIT, PREIT-RUBIN and the Parent, individually and
collectively, and shall include their respective successors and permitted
assigns.

“Borrower Information” has the meaning given that term in Section 2.6(c).

“Budgeted Cash Receipts” means the sum of all cash receipts projected to be
received by the Borrowers from its Subsidiaries during the relevant period of
determination (excluding any borrowings under this Agreement) as set forth
across from the line-item in the Loan Budget titled “Total Cash Receipts”.

“Budgeted Company-Side Professional Disbursement Amounts” means the sum of all
cash disbursements projected to be made by the Borrower during the relevant
period of determination as set forth across from the line-item in the Loan
Budget titled “Professional Fees (Company)”, as determined in a manner
consistent with the Loan Budget.

“Budgeted Debt Service Disbursement Amounts” means the sum of all cash
disbursements projected to be made by the Borrower during the relevant period of
determination as set forth across from the line-item in the Loan Budget titled
“Total Debt Service”, as determined a manner consistent with the Loan Budget.

 

3



--------------------------------------------------------------------------------

“Budgeted Disbursement Amounts” means the sum of all cash disbursements
projected to be made by the Borrowers during the relevant period of
determination as set forth across from the line-items in the Loan Budget titled
“Total Cash Disbursements”, as determined in a manner consistent with the Loan
Budget.

“Budgeted Restructuring Related Amounts” means the sum of all cash disbursements
projected to be made by the Borrower during the relevant period of determination
as set forth across from the line-item in the Loan Budget titled “Restructuring
Related Amounts”, as determined in a manner consistent with the Loan Budget.

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, any such day that is also a day on which dealings in Dollars
are transacted in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capital Event” means (a) any transaction in which the Borrower, Guarantor, any
Subsidiary of the Borrower, or any joint venture directly or indirectly owned by
the Borrower or Guarantor, (i) refinances or incurs any Indebtedness,
(ii) sells, transfers or otherwise disposes (including pursuant to a
sale-leaseback transaction) of any property or asset, (iii) forms a joint
venture, or (iv) issues private or public equity, stock or other financial
instrument, (b) any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower, Guarantor, any Subsidiary of the Borrower, or
any joint venture directly or indirectly owned by the Borrower or Guarantor, or
(c) any other transaction entered into for the purposes of generating cash to
recapitalize the Borrower’s balance sheet, provided, that notwithstanding the
foregoing, no Excluded Stimulus Transaction shall be a Capital Event.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

4



--------------------------------------------------------------------------------

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Loan Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

“Commitment” means a Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.11.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.12.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the continuation of a LIBOR Loan, and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1, whether or not there
has been satisfied any requirement for the giving of notice, the lapse of time,
or both.

“Defaulting Lender” means, subject to Section 3.9(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Article V (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding set forth in Article V
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation

 

5



--------------------------------------------------------------------------------

by the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(e)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Deposit Account Control Agreements” means, with respect to each deposit account
that is required by the Collateral Agreement to be subject to a control
agreement, a deposit account control agreement executed by the Borrower, the
Administrative Agent as the secured party thereto, and the deposit bank, as each
may be amended, restated, supplemented or otherwise modified from time to time.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit F, as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in accordance with the provisions of Section 11.7.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (A) a
Borrower or any of its respective Affiliates or Subsidiaries, or (B) an
Affiliate of a Lender or an Approved Fund that (1) if organized under the laws
of the United States of America, any state thereof or the District of Columbia,
does not have total assets in excess of $5,000,000,000, or if organized under
the laws of any other country or a political subdivision thereof, is not

 

6



--------------------------------------------------------------------------------

organized in such a country that is a member of the Organization for Economic
Co-operation and Development, does not have total assets in excess of
$10,000,000,000, or does not act through a branch or agency located in the
United States or (2) does not have a rating of BBB or higher by S&P, Baa2 or
higher by Moody’s or the equivalent or higher of either such rating by another
rating agency acceptable to the Administrative Agent with respect to such
Affiliate of a Lender or Approved Fund’s (or if such Affiliate or Approved Fund
is a Subsidiary, such Affiliate’s or Approved Fund’s parent’s) senior unsecured
long term indebtedness.

“Equity Interest” means, with respect to any Person (a) any share of preferred
stock, common stock, units or other capital stock of (or other ownership or
profit interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of any share of preferred stock,
common stock, units or other capital stock of (or other ownership or profit
interests in) such Person whether or not certificated, (c) any security
convertible into or exchangeable for any preferred stock, common stock, units or
other share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares or units (or such other interests), and (d) any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, unit, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Benefit Plan (other than
an event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Benefit Plan subject to Section 4063 of ERISA
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Benefit Plan or Multiemployer Plan by the PBGC;
(f) the failure by any member of the ERISA Group to make when due required
contributions to a Multiemployer Plan or Benefit Plan unless such failure is
cured within 30 days or the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard; (g) the termination of, or the appointment of a
trustee to administer, any Benefit Plan or Multiemployer Plan under Section 4042
of ERISA or the imposition of liability under Section 4069 or 4212(c) of ERISA;
(h) the receipt by any member of the ERISA Group of any notice or the receipt by
any Multiemployer Plan from any member of the ERISA Group of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of a Lien in favor of the PBGC under Title IV of ERISA upon any
member of the ERISA Group; or (j) a determination that a Benefit Plan is in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

“ERISA Group” means each Borrower, the other Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414 of the Internal Revenue Code.

 

7



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 9.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Stimulus Transaction” means any loans, equity investments, grants or
other transaction pursuant to which the Borrower, Guarantor, any Subsidiary of
the Borrower, or any joint venture directly or indirectly owned by the Borrower
or Guarantor receives funds in connection with local, state or federal COVID-19
stimulus efforts.

“Excluded Subsidiary” means any (a) Subsidiary (i) which holds title to assets
which are or are to become collateral for any Secured Indebtedness of such
Subsidiary, is an owner of the Equity Interests of a Subsidiary holding title to
such assets (but has no assets other than such Equity Interests and other assets
of nominal value incidental thereto), or is required to be a single purpose
entity in connection with any Secured Indebtedness and (ii) which is prohibited
from Guarantying the Indebtedness of any other Person pursuant to (A) any
document, instrument or agreement evidencing such Secured Indebtedness, (B) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (C) any fiduciary obligation owing to
the holders of an Equity Interest in such Subsidiary and imposed under
Applicable Law or (b) Non-Wholly Owned Subsidiary that is prohibited from
Guarantying the Indebtedness of any Person other than a Wholly Owned Subsidiary
of such Non-Wholly Owned Subsidiary pursuant to (i) such Non-Wholly Owned
Subsidiary’s organizational documents as a condition to the negotiated business
arrangement with the holder of an Equity Interest in such Non-Wholly Owned
Subsidiary or (ii) any fiduciary obligation owing to the holders of an Equity
Interest in such Non-Wholly Owned Subsidiary and imposed under Applicable Law.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

8



--------------------------------------------------------------------------------

“Existing Term Loan Agreement” means that certain Seven-Year Term Loan
Agreement, dated as of January 8, 2014 (as amended, amended and restated,
supplemented or otherwise modified and in effect as of the date hereof,
including the Seventh Amendment to Existing Term Loan Agreement), by and among
PREIT, PREIT-RUBIN, the Parent, the financial institutions party thereto as
“Lenders”, Wells Fargo, as Administrative Agent, and the other parties thereto.

“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of May 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified and in effect as of the date hereof,
including the Second Amendment to Existing Revolving Credit Agreement), by and
among PREIT, PREIT-RUBIN, the Parent, the financial institutions party thereto
as “Lenders”, Wells Fargo, as Administrative Agent, and the other parties
thereto.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(i) of the Internal Revenue
Code and any fiscal or regulatory legislation or rules adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such sections of the Internal Revenue Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any Loan Document.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial,

 

9



--------------------------------------------------------------------------------

administrative, public or statutory instrumentality, authority, body, agency,
bureau, commission, board, department or other entity (including, without
limitation, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
or any arbitrator with authority to bind a party at law.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1 of this Agreement or Section 7.15(a)(ii) of the Existing
Revolving Credit Agreement as incorporated herein by Section 7.1 of this
Agreement and substantially in the form of Exhibit B.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business); (b) obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) all master lease obligations;
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations of such Person under and in respect of any letters of credit or
acceptances that have been presented for payment net of any cash collateral
provided therefor; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person; (g) all Indebtedness
of other Persons which (i) such Person has Guaranteed (other than Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions)
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person; provided, that such Indebtedness shall be limited to
the value of such property so encumbered; and (h) the Recourse Share of all
Indebtedness of any partnership of which such Person is a general partner. For
purposes of this definition preferred equity (other than Mandatorily Redeemable
Stock) of a Person shall not be considered to be Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

10



--------------------------------------------------------------------------------

“Initial Borrowing” has the meaning given that term in Section 2.2(a)(ii).

“Initial Borrowing Amount” means, with respect to the principal amount of the
Initial Borrowing, an amount equal to (a) $20,000,000 plus (b) the aggregate
amount of all closing costs incurred by the Borrower as of the Effective Date in
connection with the transactions contemplated under this Agreement (b) minus (c)
the aggregate amount of unrestricted cash of the Borrower as of the date of such
Initial Borrowing.

“Initial Loan Budget” means a 13-week cash flow budget that sets forth Budgeted
Cash Receipts, Budgeted Disbursement Amounts, and Budgeted Restructuring Related
Amounts, which such Initial Loan Budget shall be in form and substance
reasonably acceptable to the Administrative Agent.

“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing of such LIBOR Loan and ending on the date numerically
corresponding day in the calendar month that is one month thereafter. The
duration of each Interest Period shall be one month. In no event shall an
Interest Period of a Loan extend beyond the Term Loan Maturity Date, as
applicable. Whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The foregoing shall not include advances and allowances to tenants
of a Person in the ordinary course of business.

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the

 

11



--------------------------------------------------------------------------------

Eurodollar Reserve Percentage. If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest
Period. Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective. Notwithstanding the foregoing, (x) in no
event shall LIBOR (including, without limitation, any Replacement Rate with
respect thereto) be less than 1.0%, and (y) unless otherwise specified in any
amendment to this Agreement entered into accordance with Section 4.2(b), in the
event that a Replacement Rate with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Replacement Rate.

“LIBOR Loan” means a Term Loan (or any portion thereof) (other than a Base Rate
Loan) bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day; provided that, in respect
of the Term Loans, in no event shall the LIBOR Market Index Rate shall be less
than 1.00% per annum. The LIBOR Market Index Rate shall be determined on a daily
basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

“Loan” means a Term Loan.

“Loan Budget” means initially, the Initial Loan Budget delivered pursuant to
Section 5.1(a)(xiii) until such budget is replaced in accordance with
Section 7.3(a), and thereafter the most recent budget to become effective in
accordance with Section 7.3(a).

“Loan Budget Variance Report” means a report provided by the Borrower to the
Administrative Agent each week beginning the first full week after the Effective
Date (a) showing, in each case, on a line item by line item and cumulative
basis, the amounts in the Loan Budget constituting the Actual Cash Receipts, the
Actual Disbursement Amounts, the Actual Restructuring Related Amounts and the
Actual Debt Service Disbursement Amounts as of the Friday of the week prior to
the applicable Variance Report Date, (b) noting therein all variances in the
Loan Budget, on a line item by line item basis and a cumulative basis, and
providing explanations for such variances for such period as set forth in the
Loan Budget as in effect for such period, (c) starting with the report relating
to the fourth full week following the Effective Date and on each Variance Report
Date for each Variance Testing Period thereafter, certifying compliance or
non-compliance with Sections 7.3(a)(ii) and 7.3(b) for such period,
(d) including explanations for all

 

12



--------------------------------------------------------------------------------

material variances and violations, if any, of such covenant and if any such
violation exists, setting forth the actions which the Borrower has taken or
intends to take with respect thereto, and (e) which such reports shall be
certified by a Responsible Officer of the Borrower and shall be in a form
reasonably satisfactory to the Administrative Agent.

“Loan Document” means this Agreement, each Note, the Guaranty, the Security
Documents and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

“Loan Party” means each Borrower and each Guarantor.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest or any Person controlling such issuer), (b)
is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of PREIT and its Subsidiaries taken as a whole, or the Parent and its
Subsidiaries taken as a whole, (b) the legal ability of the Borrower or any
other Loan Party that is a Material Subsidiary to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of such Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

“Material Indebtedness” has the meaning given that term in Section 9.1(d)(i).

“Material Subsidiary” means a Subsidiary (other than any Borrower) to which more
than $25,000,000 of Gross Asset Value (as defined in the Existing Revolving
Credit Agreement) is directly or indirectly attributable.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate to Administrative Agent
for its benefit and the benefit of the other Lenders as security for the payment
of Indebtedness.

“Mortgaged Property” means each Property identified on Schedule 1.1(b) which is
subject to a Mortgage.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

 

13



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to any Capital Event by a Person, the
aggregate amount of all cash received by such Person in respect of such Capital
Event less (a) the repayment of any secured indebtedness attributable to the
applicable Property, and (b) legal fees, accountants fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred by or on behalf of such Person in connection with such Capital Event
and paid or payable to a Person other than an Affiliate of such Person.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in connection with such Equity Issuance and paid or
payable to a Person other than an Affiliate of such Person.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.7(b) and (b) has been approved by the
Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Nonrecourse Indebtedness, post-default interest, attorney’s fees and
other costs of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for obligations
in respect to Nonrecourse Exceptions) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness or (b) if
such Person is a Single Asset Entity, any Indebtedness for borrowed money of
such Person. Liability of a Person under (i) a Guaranty of Nonrecourse
Exceptions or (ii) completion guarantees for Projects Under Development, to the
extent relating to the Nonrecourse Indebtedness of another Person, shall not, in
and of itself, prevent such liability from being characterized as Nonrecourse
Indebtedness. For the purposes of this definition of “Nonrecourse Indebtedness,”
the terms “Single Asset Entity” and “Projects Under Development” shall have the
definitions given to them in the Existing Revolving Credit Agreement.

“Note” means a Term Note.

 

14



--------------------------------------------------------------------------------

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.11 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.12 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent evidencing the Borrower’s request for the borrowing of Term Loans.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent, or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees, any other
fees payable under any Loan Document and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 11.6(d).

“Participant Register” has the meaning given that term in Section 11.6(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

15



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of both clauses (i) and (ii), are not at the time required to
be paid or discharged under Section 7.7 of the Existing Revolving Credit
Agreement as incorporated herein by Section 7.1 of this Agreement; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements,
covenants, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person including without
limitation, easements, covenants and restrictions created in connection with the
sale and/or development of real property of any Borrower, Subsidiary or
Guarantor pursuant to the Real Estate Sale Agreements; (d) the rights of tenants
under leases or subleases not materially interfering with the ordinary conduct
of business of such Person; (e) the rights of the purchasers under the Real
Estate Sale Agreements not materially interfering with the ordinary conduct of
business of such Person, including, without limitation, the exercise of any
option rights thereunder; (f) Liens in favor of the Administrative Agent for its
benefit and the Lenders; (g) in the case of any Collateral encumbered by a
Security Document, other Liens expressly permitted by such Security Document,
(h) all liens, encumbrances and other matters disclosed in the title insurance
policies delivered in connection with the Mortgaged Properties, (i) Liens
securing judgments so long as the judgment it secures does not give rise to an
Event of Default under Section 9.1(h); (j) Liens securing the payment and
performance of obligations of any Borrower, Subsidiary or Guarantor under the
Real Estate Sale Agreements and any other agreements for the sale and/or
development of real property of any Borrower, Subsidiary or Guarantor; (k) Liens
securing Capitalized Lease Obligations and purchase money Indebtedness and
(l) Liens existing on the Effective Date and securing Indebtedness permitted
pursuant to Section 8.3(a)(ix).

“Permitted Variance” means 20% of the sum of (i) Budgeted Disbursement Amounts,
(ii) Budgeted Company Side Professional Fees, and (iii) Budgeted Debt Service
Payments for the relevant Variance Testing Period.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof,
entered into by the Borrower and certain Subsidiaries of the Borrower in favor
of the Administrative Agent, for its benefit and for the benefit of the other
Lenders.

“PM Gallery Loan Agreement” means that certain Term Loan Agreement, dated as of
January 22, 2018, as amended by that certain First Modification to Term Loan
Agreement, dated as of July 8, 2019, by and among PM GALLERY LP, a Delaware
limited partnership, as borrower, Wells Fargo Bank, National Association, as
administrative agent, and the financial institutions from time to time party
thereto.

“Post-Default Rate” means a rate per annum equal to 5.0 % plus the rate
applicable to LIBOR Loans.

“PREIT” has the meaning set forth in the introductory paragraph hereof and shall
include PREIT’s successors and permitted assigns.

 

16



--------------------------------------------------------------------------------

“PREIT-RUBIN” has the meaning set forth in the introductory paragraph hereof and
shall include PREIT-RUBIN’s successors and permitted assigns.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified by written notice to
the Borrower and the Lenders as the Principal Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Term Loan Commitment plus (ii) the amount of
such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the Term
Loan Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Term Loan Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Loans owing to such Lender
as of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Loans of all Lenders as of such date. If at the time of
determination the Commitments have been terminated or reduced to zero and there
are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Commitments were in effect or
Loans were outstanding.

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrowers fail to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose material value); or (c) to
protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 10.9.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Real Estate Sale Agreements” means (a) that certain Agreement of Purchase and
Sale between PR Magnolia LLC, PR Jacksonville Limited Partnership, PR CC Limited
Partnership, PR Valley Limited Partnership, PR Valley Anchor-S LLC, PR Valley
Anchor-M Limited Partnership, Moorestown Mall LLC, PR Moorestown Anchor-M, LLC
and PR Moorestown Anchor-L&T, LLC, as seller, and Geyser Holdings, LLC, as
buyer, dated February 25, 2020, (b) that certain Purchase and Sale Agreement
between PR Exton Square Property, L.P., as seller and Hanover R.S. Limited
Partnership, as buyer, dated January 27, 2020, (c) that certain Purchase and
Sale Agreement between PR Plymouth Meeting Associates PC, L.P., PR AEKI
Plymouth, L.P., PR Plymouth Meeting Limited Partnership, as seller, and Hanover
R.S. Limited Partnership, as buyer, dated February 10, 2020, (d) that certain
Purchase and Sale Agreement between PR Springfield Town Center LLC, as seller
and Hanover R.S. Limited Partnership, as buyer, dated February 25, 2020, (e)
that certain Real Estate Purchase and Sale Agreement between PR Prince George’s
Plaza, LLC, as seller and Avalonbay Communities, Inc., as buyer, dated
February 25, 2020, (f) that certain Purchase and Sale Agreement between WG Park,
L.P., as seller, and Bel Canto Asset Growth Fund LLC, as buyer, dated

 

17



--------------------------------------------------------------------------------

February 25, 2020, (g) that certain Purchase and Sale Agreement between PR
Moorestown Anchor – M, LLC and PR Moorestown Anchor – L&T, LLC, as seller, and
Briad Development, LLC, as buyer, dated September 6, 2019, (h) that certain Real
Estate Purchase and Sale Agreement between PR Woodland Limited Partnership, a
seller, and Development Link, LLC, as buyer, dated January 31, 2019, (i) that
certain Purchase and Sale Agreement between PR Sunrise Outparcel 2 LLC, as
seller, and 2020 Equities, LLC, as buyer, dated July 21, 2020, (j) an agreement
to be entered into between Cherry Hill Center LLC, as seller, and MCB
Acquisition Company, Angelo Gordon Real Estate Inc., NRP and/or any assignees
thereof, as buyer, for certain parcels of the property commonly known as Cherry
Hill Mall, Cherry Hill, New Jersey, (k) an agreement to be entered into between
Franconia II LLC, as seller, and Intermountain Management, LLC or its assignee,
as buyer, for certain parcels of the property commonly known as Springfield Town
Center, Springfield, Virginia, and (l) an agreement to be entered into between
Moorestown Mall, LLC, as seller, and MCB Acquisition Company, Angelo Gordon Real
Estate Inc., NRP and/or any assignees thereof, as buyer, for certain parcels of
the property commonly known as Moorestown Mall, Moorestown, NJ, as each of the
agreements set forth in subsections (a) through (l) may be amended,
supplemented, or assigned from time to time.

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

“Register” has the meaning given that term in Section 11.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Replacement Rate” has the meaning given that term in Section 4.2(b).

“Requisite Lenders” means, as of any date, Lenders having more than 66 2/3% of
the aggregate amount of the outstanding Term Loans of all Lenders; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.

“Resolution Authority” means (a) any EEA Resolution Authority or (b) any UK
Resolution Authority.

“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer, president and/or chief financial officer or
treasurer of such Borrower, or the corresponding officer of each such
Subsidiary, or if any of the foregoing is a partnership, such officer of its
general partner.

 

18



--------------------------------------------------------------------------------

“Restricted Group” means the Parent, each other Borrower, each Guarantor and
each of their respective Subsidiaries.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or similar units of any class of stock or other equity interest of the
Parent or any of its Subsidiaries now or hereafter outstanding.

“Second Amendment to Existing Revolving Credit Agreement” means that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of July 27,
2020, by and among PREIT, PREIT-RUBIN, the Parent, the financial institutions
party thereto as “Lenders”, Wells Fargo, as Administrative Agent, and the other
parties thereto.

“Secured Obligations” means, collectively, the Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time, any other holder from time to time of any of any Secured Obligations and,
in each case, their respective successors and permitted assigns.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Pledge Agreements, the Deposit Account Control Agreements,
and each other agreement or writing pursuant to which any Loan Party pledges or
grants a security interest in any property or assets securing the Secured
Obligations.

“Seventh Amendment to Existing Term Loan Agreement” means that certain Seventh
Amendment to Seven-Year Term Loan Agreement, dated as of July 27, 2020, by and
among PREIT, PREIT-RUBIN, the Parent, the financial institutions party thereto
as “Lenders”, Wells Fargo, as Administrative Agent, and the other parties
thereto.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
(other than a condominium association) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.

 

19



--------------------------------------------------------------------------------

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans prior to the Term Loan Maturity Date pursuant to Section 2.2, in
an amount up to, but not exceeding the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”, as the same may be
reduced from time to time pursuant to Section 2.16.

“Term Loan Commitment Percentage” means, as to each Lender, the ratio, expressed
as a percentage, of (i) the aggregate unpaid principal amount of such Lender’s
Term Loans to (ii) the aggregate unpaid principal amount of all Term Loans.

“Term Loan Maturity Date” means the date that is the earlier of
(a) September 30, 2020, or (b) the date the Obligations have been accelerated in
accordance with the terms herein.

“Term Loan Specified Event of Default” means, without limiting the rights and
remedies of the Lenders with respect to any Event of Default hereunder or under
any of the other Loan Documents, any Loan Party asserts, challenges or initiates
a suit or action, (a) contesting or seeking to invalidate the payment or lien
priority of the Term Loans as set forth herein, or (b) asserting that any other
Indebtedness or Lien is senior in right of payment or lien priority to the Term
Loans, or such payment or lien priority of the Term Loans is held to be junior
to any other Indebtedness (in each case, other than any such Indebtedness
incurred in the amount of and solely to finance the purchase or lease of any
asset and secured by a Lien solely on such asset to the extent permitted
hereunder).

“Term Note” has the meaning given that term in Section 2.13(a).

“Type” with respect to Loan, or any portion thereof, refers to whether such Loan
or portion is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

“Variance Report Date” has the meaning assigned to such term in
Section 7.3(a)(iii).

“Variance Testing Period” means the rolling four-week calendar period up to and
through the Friday of the week most recently ended prior to the applicable
Variance Report Date (provided that, the first Variance Testing Period shall
include the entire period from the first Saturday after the Effective Date
through the Friday of the week most recently ended prior to the applicable
Variance Report Date).

 

20



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2. General; References to Times.

Unless otherwise indicated (other than in the definition of the term “GAAP”),
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP as in effect as of May 24, 2018. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other financial
accounting standard promulgated by the Financial Accounting Standards Board
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, any other Borrower or any other Subsidiary at “fair
value”, as defined therein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. References in this Agreement to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Central time. Certifications
as to the matters contained in any certificate delivered by an officer of a
Borrower to any or all of the Administrative Agent and the Lenders under the
terms of this Agreement or any other Loan Document are made in such officer’s
capacity as an officer of such Borrower and not in such officer’s individual
capacity.

 

21



--------------------------------------------------------------------------------

Section 1.3. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

Section 1.4. Incorporation by Reference.

To the extent that any term or provision of the Existing Revolving Credit
Agreement is incorporated by reference into this Agreement (a) each such
reference shall be based on the Existing Revolving Credit Agreement as in effect
on the date hereof without giving effect to any amendment, waiver, supplement or
other modification thereto made after the date hereof unless such amendment,
waiver, supplement or other modification is consented or agreed to in writing by
the Requisite Lenders or all of the Lenders, as applicable, and (b) any
reference within such term or provision to “Administrative Agent”, “Lender”,
“Loans”, “Borrower”, “Guarantor” or other similar defined terms shall be deemed
to mean each such defined term as set forth in this Agreement as the context
requires. Notwithstanding the foregoing, in the event that any term or provision
of the Existing Revolving Credit Agreement that is incorporated herein by
reference conflicts with any express term set forth in this Agreement or any
other Loan Document, the express terms of this Agreement or the other Loan
Documents, as applicable, shall govern and control.

Section 1.5. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II. CREDIT FACILITIES

Section 2.1. [Reserved].

Section 2.2. Term Loans.

(a)    Making of Term Loans.

(i)    Borrowings Generally. Subject to the terms and conditions hereof, each
Lender severally and not jointly agrees to make Term Loans denominated in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Term Loan Maturity Date, in the aggregate principal amount
of up to, but not exceeding, such Lender’s Term Loan Commitment. Subject to
subsection (ii) and (iii) below, each borrowing of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess thereof. Upon a Lender’s funding of a Loan, such Lender’s Commitment
shall be permanently reduced by the principal amount of such Loan. On the Term
Loan Maturity Date, unless previously terminated, the Commitment of each Lender
shall terminate. Any Loan or portion of a Loan made under this Section and
repaid or prepaid may not be re-borrowed.

(ii)    Initial Borrowing. The first borrowing of Loans (the “Initial
Borrowing”) shall be in an amount equal to the Initial Borrowing Amount.

 

22



--------------------------------------------------------------------------------

(iii)    Subsequent Borrowings. After the Initial Borrowing, each subsequent
borrowing of Loans will be in an aggregate principal amount not to exceed
(A) the sum of the aggregate Budgeted Disbursement Amounts plus the aggregate
Budgeted Restructuring Related Amounts plus the aggregate amount set forth
across from the line-item in the Loan Budget then in effect titled “Total Debt
Service,” in each case for the week following the proposed borrowing date in
accordance with the Loan Budget then in effect multiplied by (B) 120% (or, in
the case of this subclause (B), such larger amount as is otherwise approved by
the Administrative Agent). Notwithstanding the foregoing, the Borrower shall
only be permitted to draw when Borrower’s unrestricted cash and cash equivalents
is equal to or less than $12,500,000.

(b)    Requests for Term Loans. Not later than 11:00 a.m. Central time at least
3 Business Days prior to the anticipated borrowing date, the Borrower shall give
the Administrative Agent notice requesting that the Lenders make the Term Loans
on the proposed borrowing date and specifying the aggregate principal amount of
Term Loans to be borrowed, the Type of the Term Loans, if such Term Loans are to
be LIBOR Loans, the initial Interest Period for the Term Loans and the date of
such borrowing, which shall be a Business Day. Such notice shall be irrevocable
once given and binding on the Borrower. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender.

(c)    Funding of Term Loans. Each Lender shall deposit an amount equal to the
Term Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds, not later than
11:00 a.m. Central time on the proposed borrowing date. Subject to fulfillment
of all applicable conditions set forth herein, the Administrative Agent shall
make available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
proposed borrowing date, the proceeds of such amounts received by the
Administrative Agent. The Borrower may not reborrow any portion of the Term
Loans once repaid.

Section 2.3. Mandatory Principal Repayments.

At any time that the Borrower, any Guarantor, any Subsidiary thereof or any
unconsolidated joint venture thereof (to the extent that the Borrower or
Guarantor has the ability to require a distribution from such joint venture of
its portion of such Net Cash Proceeds) receives Net Cash Proceeds from any
Capital Event, in addition to any required monthly amortization payments, the
Borrower shall prepay the Term Loans under this Agreement in an amount equal to
100% of such Net Cash Proceeds (or with respect to any such joint venture, the
portion of such Net Cash Proceeds distributed to the Borrower or any Guarantor),
within three (3) Business Days of the Borrower’s, such Guarantor’s, such
Subsidiary’s or such joint venture’s receipt of such Net Cash Proceeds.

Section 2.4. [Reserved].

Section 2.5. [Reserved].

Section 2.6. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender, for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and

 

23



--------------------------------------------------------------------------------

(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor (from the first day to, but excluding, the last
day of such Interest Period), plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default the
Borrower shall pay to the Administrative Agent for the account of each Lender
interest at the Post-Default Rate on the outstanding principal amount of each
Loan made by such Lender and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable in cash (i) monthly in arrears on
the 10th day of each month, commencing on August 11, 2020 and (ii) on any date
on which the principal balance of such Loan is due and payable in full (whether
at maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

Section 2.7. Number of Interest Periods.

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.8. Repayment of Loans.

The Borrower promises to repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Term Loans on the Term Loan Maturity
Date.

Section 2.9. Late Charges.

If any payment required by the Borrower under this Agreement is not paid within
10 days after it becomes due and payable, the Requisite Lenders may, by notice
to the Borrower, require that the Borrower pay a late charge for late payment to
compensate the Lenders for the loss of use of funds and for the expenses of
handling the delinquent payment, in an amount not to exceed four percent (4.0%)
of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of principal and/or
interest. In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 9.2, this Section shall apply only to payments
overdue prior to the time of such acceleration. This Section shall not be deemed
to be a waiver of the Lenders’ right to accelerate payment of any of the
Obligations as permitted under the terms of this Agreement.

Section 2.10. Optional Prepayments.

Subject to Section 4.4, the Borrower may prepay any Loan, in whole or part, at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each voluntary prepayment of Loans by the Borrower shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.

Section 2.11. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a

 

24



--------------------------------------------------------------------------------

new Interest Period for such LIBOR Loan or any portion thereof. Each
Continuation of LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. Each new
Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period. Each selection of a new Interest
Period shall be made by the Borrower giving to the Administrative Agent a Notice
of Continuation not later than 11:00 a.m. (Central time) on the third Business
Day prior to the date of any such Continuation. Such notice of a Continuation
shall be by telephone (confirmed immediately in writing), telecopy, electronic
mail or other similar form of communication, confirmed immediately in writing if
by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loan and portion thereof
subject to such Continuation, and (c) the duration of the selected Interest
Period, all of which of the foregoing (a), (b) and (c) shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan owing by it
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, Continue as a LIBOR Loan having an
Interest Period of one month; provided, however, that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.12 or the Borrower’s failure to comply with any
terms of this Section.

Section 2.12. Conversion.

So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Administrative
Agent, Convert all or a portion of a Loan of one Type into a Loan of another
Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and
only on, the last day of an Interest Period for such LIBOR Loan. Each Conversion
of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. (Central
time) one Business Day prior to the date of any proposed Conversion into Base
Rate Loans and three Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into, and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

Section 2.13. Notes.

(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Loan Note,
the Term Loans made by each Lender shall, in addition to this Agreement, also be
evidenced by a promissory note substantially in the form of Exhibit G (each a
“Term Loan Note”), payable to the order of such Lender in a principal amount
equal to the amount of its Term Loan Commitment, as applicable, as originally in
effect and otherwise duly completed.

(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the

 

25



--------------------------------------------------------------------------------

Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents to which it is a party and (ii) if there is a
discrepancy between such records of a Lender and the statements of accounts
maintained by the Administrative Agent pursuant to Section 3.8, in the absence
of manifest error, the statements of account maintained by the Administrative
Agent pursuant to Section 3.8 shall be controlling.

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.14. [Reserved].

Section 2.15. [Reserved].

Section 2.16. Voluntary Reduction of the Term Loan Commitments.

The Borrower may terminate or reduce the amount of the Term Loan Commitments at
any time and from time to time without penalty or premium upon not less than 5
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Term Loan Commitments shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (such notice, a “Commitment Reduction Notice”); provided, however, that if
the Borrower seeks to reduce the aggregate amount of the Term Loan Commitments
below $5,000,000 then, unless the Administrative Agent and all of the Lenders
have previously agreed in writing, the Term Loan Commitments shall be reduced to
zero. Promptly after receipt of a Commitment Reduction Notice, the
Administrative Agent shall notify each Lender of the proposed termination or
Term Loan Commitment reduction. The Term Loan Commitments, once reduced or
terminated pursuant to this Section, may not be increased. The Borrower shall
pay all interest and fees, on the Term Loans accrued to the date of such
reduction or termination of the Term Loan Commitments to the Administrative
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 4.4.

Section 2.17. Joint and Several Liability of the Borrower.

(a)    The obligations of each Borrower hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or another
Borrower.

(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that each Borrower, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.

(c)    Neither the Administrative Agent nor any Lender shall be obligated or
required before enforcing any Loan Document against a Borrower: (a) to pursue
any right or remedy any of them may have against any other Borrower, any
Guarantor or any other Person or commence any suit or other proceeding

 

26



--------------------------------------------------------------------------------

against any other Borrower, any Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of any
other Borrower, any Guarantor or any other Person; or (c) to make demand of any
other Borrower, any Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Administrative Agent
or any Lender which may secure any of the Obligations.

(d)    It is the intent of each Borrower, the Administrative Agent and the
Lenders that in any proceeding of the types described in Section 9.1(e) or
Section 9.1(f), a Borrower’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Borrower hereunder to be avoidable or unenforceable against such Borrower
in such proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code, as amended and (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such proceeding,
whether by virtue of Section 544 of the Bankruptcy Code, as amended, or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder shall be
determined in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of a Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder, to be subject to avoidance under the Avoidance
Provisions. This subsection is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the obligations of a Borrower hereunder to be subject to avoidance
under the Avoidance Provisions, and no Borrower or any other Person shall have
any right or claim under this Section that would not otherwise be available to
such Person under the Avoidance Provisions.

(e)    To the extent that a Borrower shall be required hereunder to pay any
portion of the Obligations exceeding the greater of (a) the amount of the value
actually received by such Borrower and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Borrower would otherwise have paid if such
Borrower had paid the aggregate amount of Obligations in the same proportion as
such Borrower’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of the Borrower on such date, then such Borrower shall
be reimbursed by each other Borrower for the amount of such excess.

(f)    Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of each other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty whatsoever to advise any Borrower of information regarding such
circumstances or risks.

Section 2.18. Actions of the Borrower.

Each Borrower hereby appoints each other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans). Each Borrower
acknowledges and agrees that (i) one Borrower may execute such documents as such
Borrower deems appropriate in its sole discretion, and with respect to any such
document executed by only one Borrower, each Borrower shall be bound by and
obligated by all of the terms of any such document, (ii) any notice or other
communication delivered by the Administrative Agent or any Lender hereunder to
any Borrower shall be deemed to have been delivered to each Borrower and
(iii) the Administrative Agent and the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by each Borrower or any
Borrower individually. Each Borrower agrees that any action taken by one
Borrower without the consent of, or notice to, any other Borrower shall not
release or discharge any Borrower from its obligations hereunder.

 

27



--------------------------------------------------------------------------------

Section 2.19. [Reserved].

Section 2.20. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders pursuant to the Loan Documents as requested by
an authorized representative of PREIT to any of the accounts designated in the
Disbursement Instruction Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes or any other Loan Document shall be made in
Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 9.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. If the due date of
any payment under this Agreement or any other Loan Document would otherwise fall
on a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due from the Borrower to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each termination or
reduction of the amount of the Term Loan Commitments under Section 2.16 shall be
applied to the respective Term Loan Commitments of the Lenders, pro rata
according to the amounts of their respective Term Loan Commitments; (b) the
making of Term Loans under Section 2.2(a) shall be made from the Lenders, pro
rata according to the amounts of their respective Term Loan Commitments;
(c) each payment or prepayment of principal of Term Loans shall be made for the
account of the Lenders pro rata in accordance with the

 

28



--------------------------------------------------------------------------------

respective unpaid principal amounts of the Term Loans held by them; (d) each
payment of interest on Term Loans shall be made for the account of the Lenders
pro rata in accordance with the amounts of interest on such Term Loans then due
and payable to the respective Lenders; and (e) the Conversion or Continuation of
Term Loans of a particular Type (other than Conversions provided for by
Section 4.5) shall be made pro rata among the Lenders according to the amounts
of their respective Term Loans and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous. Any
payment or prepayment of principal or interest made during the existence of an
Event of Default shall be made for the account of the Lenders in accordance with
the order set forth in Section 9.5.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Loan Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender or other payments made by the Borrower or any other Loan
Party to a Lender not in accordance with the terms of this Agreement and such
payment should be distributed to the Lenders in accordance with Section 3.2 or
Section 9.5, such Lender shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 9.5, as applicable. To such end,
all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a)    Loan Fees. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent all loan fees as have been agreed to in writing by the
Borrower and the Administrative Agent and as have been agreed to in writing by
the Borrower and any Lender.

(b)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a ticking fee, which shall accrue 0.50% per annum on
the daily amount of the remaining Term Loan Commitments during the period
(i) commencing on the Effective Date (after giving effect to the initial Loans
hereunder) and (ii) ending on the Term Loan Maturity Date (the date in this
clause (ii) being referred to as the “Ticking Fee End Date”). Accrued and unpaid
ticking fees shall be payable on the Ticking Fee End Date.

 

29



--------------------------------------------------------------------------------

(c)    Other Fees. The Borrower agrees to pay the administrative and other fees
of the Administrative Agent as may be agreed to in writing from time to time by
the Borrower and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or the
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and that the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6(a)(i) and
Section 2.6(a)(ii). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, loan fees, letter of
credit fees, facility fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and under no circumstances shall
be deemed to be charges for the use of money. Unless otherwise expressly
provided herein, all fees and all charges, other than charges for the use of
money, shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 11.7.

 

30



--------------------------------------------------------------------------------

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this subsection shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c)    Certain Fees. No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(d)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 11.6(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 11.6(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption Agreement and, notwithstanding
Section 11.6(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent or any of the Lenders and shall not constitute a waiver
or release of any claim against a Defaulting Lender.

(e)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Term Loan
Commitment Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

31



--------------------------------------------------------------------------------

Section 3.10. Taxes.

(a)    Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

 

33



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

34



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender reasonably determines that any Regulatory
Change, compliance with any law or regulation or with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender, or any corporation
controlling such Lender, as a consequence of, or with reference to, such
Lender’s Commitment or its making or maintaining Loans below the rate which such
Lender or such corporation controlling such Lender could have achieved but for
such compliance (taking into account the policies of such Lender or such
corporation with regard to capital adequacy or liquidity), then the Borrower
shall, from time to time, within thirty (30) calendar days after written demand
by such Lender, pay to such Lender additional amounts sufficient to compensate
such Lender or such corporation controlling such Lender to the extent that such
Lender determines such increase in capital is allocable to such Lender’s
obligations hereunder.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it reasonably determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of

 

35



--------------------------------------------------------------------------------

its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitment (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (excluding Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities of, or other credit extended by,
or any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including without limitation, the Commitment of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5 shall
apply).

Section 4.2. Suspension of LIBOR Loans; Alternative Rate of Interest.

(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with clause (b) below, if, on or
prior to the determination of LIBOR for any Interest Period:

(i)    the Administrative Agent shall reasonably determine (which determination
shall be conclusive absent manifest error) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive, absent manifest error) that quotations of interest rates
for the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional or maintain
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.

 

36



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary in Section 4.2(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 4.2(a)(i) or Section 4.2(a)(ii) have arisen and that such circumstances
are unlikely to be temporary, (ii) any applicable interest rate specified herein
is no longer a widely recognized benchmark rate for newly originated loans in
the U.S. syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Administrative
Agent may, to the extent practicable (in consultation with the Borrower and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.2(a)(i), Section 4.2(a)(ii),
Section 4.2(b)(i), Section 4.2(b)(ii) or Section 4.2(b)(iii) occurs with respect
to the Replacement Rate or (B) the Administrative Agent (or the Requisite
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate, and in which
case, the provisions of the last paragraph of Section 4.2(a) shall apply to any
Loans accruing interest at the Replacement Rate in the same manner as would
apply to LIBOR Loans affected by the same circumstances. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.2(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 11.7), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Requisite Lenders, with each such notice stating that such Lender objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5 shall be applicable).

 

37



--------------------------------------------------------------------------------

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that such Lender reasonably determines is attributable to:

(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Rate.
Upon the Borrower’s request (made through the Administrative Agent), any Lender
seeking compensation under this Section shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(c) or Section 4.3 then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(c) or Section 4.3 on such earlier date as such Lender or
the Administrative Agent, as applicable, may specify to the Borrower (with a
copy to the Administrative Agent, as applicable)) and, unless and until such
Lender or the Administrative Agent, as applicable, gives notice as provided
below that the circumstances specified in Section 4.1(c) or Section 4.3 that
gave rise to such Conversion no longer exist:

(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

 

38



--------------------------------------------------------------------------------

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1(c) or Section 4.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective unpaid principal amount of
the Loans held by each of the Lenders.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or Section 4.1,
and the Requisite Lenders are not also doing the same, (b) the obligation of a
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into
LIBOR Loans shall be suspended pursuant to Section 4.1(c) or Section 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender is a Non-Consenting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitments and all of its outstanding Loans
to an Eligible Assignee subject to and in accordance with the provisions of
Section 11.6(b) for a purchase price equal to the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees and other amounts owing to the Affected
Lender under the Loan Documents. Each of the Administrative Agent, the Borrower
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Lender or any of the other Lenders. The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to Section 3.10 or Section 4.1. No assignment resulting from a Lender being a
Non-Consenting Lender shall be permitted unless the applicable assignee Lender
shall have consented to the applicable amendment, waiver or consent.

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.10, Section 4.1 or Section 4.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

39



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The effectiveness of this Agreement and the obligation of the Administrative
Agent and the Lenders to effect or permit the occurrence of the first Credit
Event hereunder are subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

(ii)    Term Notes executed by the Borrower, payable to each applicable Lender
(excluding any Lender that has requested that it not receive a Note) and
complying with the terms of Section 2.13;

(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv)    counterparts of the Security Documents executed (and acknowledged, if
applicable) by each of the parties thereto;

(v)    [Reserved];

(vi)    an opinion of counsel to the Borrower and the other Loan Parties
addressed to the Administrative Agent and the Lenders and covering such matters
as the Administrative Agent may reasonably request;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to execute
and deliver (or make by telephone in the case of Notices of Conversion or
Continuation) on behalf of the Borrower Notices of Borrowing, Notices of
Conversion and Notices of Continuation;

(viii)    the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the Borrower and each other
Loan Party, certified as of a recent date by the Secretary of State of the State
of formation of the Borrower and each such Loan Party; provided that, to the
extent any of the foregoing organizational documents for any Guarantor have not
been amended or modified from those previously delivered to the Administrative
Agent, an officer’s certificate from the applicable Guarantor certifying the
absence of changes to such previously delivered organizational documents may be
delivered in place of such certified copy;

(ix)    a Certificate of Good Standing or certificate of similar meaning with
respect to the Borrower, each other Loan Party and each Subsidiary party to a
Mortgage or the Pledge Agreement (and in the case of a Loan Party or Subsidiary
that is a limited partnership, the general partner of such Loan Party) issued as
of a recent date by the Secretary of State of the state of formation of each
such Person and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which any such Mortgaged
Property is located, if different from the state of formation of such Person;

 

40



--------------------------------------------------------------------------------

(x)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity; provided that, to the extent any of the foregoing
organizational documents for any Guarantor have not been amended or modified
from those previously delivered to the Administrative Agent, an officer’s
certificate from the applicable Guarantor certifying the absence of changes to
such previously delivered organizational documents may be delivered in place of
such certified copy;

(xi)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower, each other Loan Party
of all corporate, partnership, member or other necessary action taken by each
such Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

(xii)    the Disbursement Instruction Agreement executed by the Borrower
effective as of the Agreement Date;

(xiii)    the Initial Loan Budget;

(xiv)    evidence satisfactory to the Administrative Agent that the Fees then
due and payable under Section 3.5, together with all other fees, expenses and
reimbursement (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent, and the fees and expenses
of any local counsel, appraisers, consultants and other advisors) amounts then
due and payable to the Administrative Agent and any of the Lenders for which
payment has been demanded, have been paid;

(xv)    such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request;

(b)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) have a Material Adverse Effect or (ii) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;

(c)    The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

41



--------------------------------------------------------------------------------

(d)    The Borrower and each other Loan Party shall have provided (i) all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and (ii) any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Borrower to the Administrative Agent and each Lender.

(e)    [Reserved].

(f)    With respect to any personal property owned, the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent:

(i)    (A) if certificated, original stock certificates or other certificates
evidencing the certificated Equity Interests pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof;

(ii)    the results of a Lien search made against the Loan Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Loan Party, indicating among other things that the assets of each such Loan
Party are free and clear of any Lien (except for Permitted Liens);

(iii)    evidence of property, business interruption and liability insurance
covering each Loan Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies;

(iv)    duly executed counterparts of Deposit Account Control Agreements with
respect to each deposit account required to be subject to a control agreement
pursuant to the Collateral Agreement; and

(v)    UCC-1 Financing Statements filed (or to be filed concurrently with the
closing of the initial Loan hereunder) naming each Subsidiary party to a
Security Document as debtor and appropriate for filing in the applicable
jurisdiction of formation of such Subsidiary, as required or authorized by the
applicable Security Document.

(g)    With respect to each Mortgaged Property, the Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    A Mortgage with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such real property (together with UCC fixture
filings if requested by the Administrative Agent), which Mortgage shall have
been submitted for recordation in the real property records of the county in
which such Mortgaged Property lies;

(ii)    a policy or policies of title insurance (or a commitment on behalf of
the title insurance company to issue its title policy as of the Effective Date
in the form of a pro forma policy approved by the Administrative Agent) in the
amount equal to the allocated loan amount of such real property and fixtures
issued by Stewart Title Guaranty Company (the “Title Company”)

 

42



--------------------------------------------------------------------------------

insuring the Lien of each such Mortgage as a first priority Lien on the real
property described therein, free of any other Liens except for Permitted Liens,
together with such customary endorsements as the Administrative Agent may
reasonably request to the extent available in the applicable jurisdiction at
commercially reasonable rates and available based upon the existing survey and
zoning reports for such Mortgaged Property, together with evidence reasonably
satisfactory to the Administrative Agent of payment of all expenses and premiums
of the Title Company and all other sums required in connection with the issuance
of each title policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages in the appropriate real estate records;

(iii)    (A) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each such real property
location in the United States (together with a notice about special flood hazard
area status and flood disaster assistance, which, if applicable, shall be duly
executed by the applicable Loan Party relating to such real property) and (B) if
any such real property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under Applicable Law, including Regulation H of the
FRB and the other Flood Insurance Laws and as required under Section 7.6 of the
Existing Revolving Credit Agreement;

(iv)    customary legal opinions in form and substance reasonably satisfactory
to the Administrative Agent with respect to the mortgagor of such Mortgage and
the enforceability and perfection of the applicable Mortgage and such other
matters as the Administrative Agent shall reasonably require;

(v)    owner’s title affidavits in reasonable form if necessary to induce the
Title Company to issue the title policies and endorsements contemplated above;
and

(vi)    an opinion of counsel with respect to the enforceability of each
Mortgage addressed to the Administrative Agent and the Lenders and covering such
matters as the Administrative Agent may reasonably request.

Section 5.2. Conditions Precedent to All Credit Events.

The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that:

(a)    no Default or Event of Default shall have occurred and be continuing as
of the date of the making of such Loan or would exist immediately after giving
effect thereto;

(b)    the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents;

(c)    for any Term Loan requests after the Effective Date, the Administrative
Agent shall have received a certificate signed by a Responsible Officer of the
Borrower, certifying that the Loan Parties are in compliance with the covenants
set forth in Sections 7.3(a)(ii), 7.3(b) and 8.2; and

(d)    the Administrative Agent shall have received a timely Notice of
Borrowing.

 

43



--------------------------------------------------------------------------------

Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in clauses (a), (b) and (c) of the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Administrative Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, if such Credit Event is the making of a Loan, the Borrower shall be
deemed to have represented to the Administrative Agent and the Lenders at the
time such Loan is made that all conditions to the occurrence of such Credit
Event contained in this Article V have been satisfied or waived as permitted
hereunder.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and the Lenders to make the Loans, each Borrower hereby represents to
the Administrative Agent and each Lender that each of the representations and
warranties set forth in Section 6.1 of the Existing Revolving Credit Agreement
(the “Existing Credit Agreement Representations and Warranties”) are true and
correct on and as of the date of this Agreement and as of the date of the making
of the Initial Borrowing and, with respect to each subsequent Loan, true and
correct to the extent required by Section 5.2(b), with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, including such Existing Credit Agreement Representations and
Warranties that expressly relate to the “Agreement Date” or the “Effective
Date”, which shall refer to such terms as defined in the Existing Revolving
Credit Agreement), each of which Existing Credit Agreement Representations and
Warranties are incorporated herein by reference and made a part hereof;
provided, that the representation in Section 6.1(l) of the Existing Credit
Agreement, as incorporated herein, shall be deemed to be qualified by the
information disclosed in writing to the Administrative Agent and in the
Borrower’s reports filed or furnished with the Securities Exchange Commission,
in each case, on or before the Agreement Date.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Administrative Agent or any Lender (other than the content of
any projections or other similar forward looking statements) pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by, or at the direction of, the Parent
or PREIT prior to the Agreement Date and delivered to the Administrative Agent
or any Lender in connection with closing the transactions contemplated hereby)
shall constitute representations and warranties made by the Parent and PREIT
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date and at and as of the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans.

 

44



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner provided for in Section 11.7, the
Parent and each other Borrower, as applicable, shall at all times comply with
the following affirmative covenants:

Section 7.1. Existing Revolving Credit Agreement Affirmative Covenants.

Parent and each other Borrower, as applicable, shall and shall cause each of
their respective Subsidiaries to comply with all the affirmative covenants set
forth in Article VII of the Existing Revolving Credit Agreement, each of which
affirmative covenants are incorporated herein by reference and made a part
hereof.

Section 7.2. Collateral.

(a)    Additional Collateral. Comply with the requirements set forth in the
Security Documents with respect to any property constituting Collateral
thereunder.

(b)    Real Property Collateral. After the acquisition of any owned real
property by any Loan Party that is not subject to a Mortgage (i) promptly, (and,
in any event, within ten (10) days after such acquisition or event, as such time
period may be extended by the Administrative Agent in its sole discretion),
notify the Administrative Agent and (ii) promptly (and in any event, within
sixty (60) days of such acquisition or event (as such time period may be
extended by the Administrative Agent, or such requirement is waived by the
Administrative Agent, in each case in its sole discretion), deliver the items
required, and otherwise satisfy each of the conditions precedent, with respect
to Mortgaged Properties on the Effective Date under Section 5.1(g).

(c)    Exclusions. The provisions of this Section 7.2 shall be subject to the
limitations and exclusions set forth in the Security Documents.

Section 7.3. Specified Term Loan Affirmative Covenants.

(a)    Loan Budget.

(i)    The Loan Parties shall use proceeds of the Term Loans for purposes
consistent with the categories identified in the Loan Budget. The Loan Budget
shall set forth, on a weekly basis (from the Saturday up to and including the
Friday of the relevant week) Budgeted Cash Receipts, Budgeted Disbursement
Amounts, Budgeted Restructuring Related Amounts and Budgeted Debt Service
Disbursement Amounts for the period beginning on the Effective Date for 13 weeks
following the week in which the Effective Date occurs. The Loan Budget shall be
approved in writing by, and be in form and substance reasonably satisfactory to,
the Administrative Agent (it being acknowledged and agreed that the Initial Loan
Budget is approved by and satisfactory to the Administrative Agent and is and
shall be the approved Loan Budget unless and until replaced in accordance with
terms of this Section). The Initial Loan Budget shall commence on the Effective
Date and thereafter, the Loan Budget shall be updated by the Borrower in writing
transmitted to the Administrative Agent and the Lenders on the fourth Business
Day of each successive four-week period following the Effective Date. Each such
updated Loan Budget shall be in form and substance at least as detailed as the
Initial Loan Budget, and no such updated budget shall be effective if the
Administrative Agent (or the legal counsel or financial advisors to the
Administrative Agent at the direction of the Administrative Agent) objects,
using its reasonable

 

45



--------------------------------------------------------------------------------

discretion in writing within two Business Days of receipt (any such Loan Budget
that is not so reasonably objected to, an “Acceptable Budget”); provided,
however, that in the event the Administrative Agent, on the one hand, and the
Borrower, on the other hand, cannot agree as to an updated budget, then the
current approved Loan Budget shall remain in effect unless and until a new
Acceptable Budget is in effect. Each Loan Budget delivered to the Administrative
Agent shall be accompanied by such supporting documentation as reasonably
requested by the Administrative Agent. Each Loan Budget shall be prepared in
good faith based upon assumptions believed by the Borrower to be reasonable.

(ii)    Starting with the Variance Testing Period ended on the fourth full week
following the Effective Date and on each Variance Report Date for each Variance
Testing Period thereafter, the Borrower shall cause (a) the sum of (i) the
Actual Disbursement Amounts, plus (ii) the Actual Company-Side Professional
Disbursement Amounts plus (iii) the Actual Debt Service Disbursement Amounts for
such Variance Testing Period not to exceed (b) the sum of (i) the Budgeted
Disbursement Amounts plus (ii) the Budgeted Company-Side Professional
Disbursement Amounts, plus (iii) the Budgeted Debt Service Disbursement Amounts
for such Variance Testing Period by more than the Permitted Variance for such
Variance Testing Period.

(iii)    The Borrower shall deliver to the Administrative Agent and the Lenders
on or before 12:00 p.m. (New York City time) on Thursday of each week
(commencing on the first full week immediately following the Effective Date)
(each, a “Variance Report Date”) a Loan Budget Variance Report and with respect
to each variance testing under Section 7.3(a)(ii) above, starting the with Loan
Budget Variance Report related to the fourth full week following the Effective
Date and on each Variance Report Date for each Variance Testing Period
thereafter, a certificate which shall include such detail as is reasonably
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Borrower, certifying that (x) the Loan Parties are in compliance with the
covenants contained in Section 7.3(a)(ii) above and (y) no Default or Event of
Default has occurred or, if such a Default or Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto.

(iv)    If, on any Variance Testing Period, there is a deviation in the
calculation contained in Section 7.3(a)(ii) that exceeds the Permitted Variance
in the Loan Budget, (x) the Borrower shall include an explanation for such
deviation in the certificate delivered under Section 7.3(a)(iii) above and
(y) any requests for Term Loans under Section 2.2 shall be suspended until the
Loan Parties deliver a Loan Budget Variance Report evidencing compliance with
the applicable covenants in Section 7.3(a)(ii) for a subsequent Variance Testing
Period.

(v)    The Administrative Agent and the Lenders (i) may assume that the Loan
Parties will comply with the Loan Budget, (ii) shall have no duty to monitor
such compliance and (iii) shall not be obligated to pay (directly or indirectly
from the Collateral) any unpaid expenses incurred or authorized to be incurred
pursuant to any Loan Budget. The line items in the Loan Budget for payment of
interest, expenses and other amounts to the Administrative Agent and the Lenders
are estimates only, and the Loan Parties remain obligated to pay any and all
Obligations in accordance with the terms of the Loan Documents regardless of
whether such amounts exceed such estimates. Nothing in any Loan Budget shall
constitute an amendment or other modification of any Loan Document or other
lending limits set forth therein.

 

46



--------------------------------------------------------------------------------

(b)    Milestones. The Loan Parties shall, or shall cause the following to
occur, by the times and dates set forth below (as any such time and date may be
extended with the consent of the Administrative Agent acting at the direction of
the Requisite Lenders, which consent may be delivered via electronic mail):

(i)    Prior to August 31, 2020, the Borrower, the Lenders, and the lenders
under each of the Existing Revolving Credit Agreement and the Existing Term Loan
Agreement shall agree to a non-binding term sheet, in form and substance
acceptable to the Borrower, the Lenders, and the lenders under each of the
Existing Revolving Credit Agreement and the Existing Term Loan Agreement, for
amendments or other agreements (such amendments and other agreements, the
“Approved Amendments”) to the Existing Revolving Credit Agreement and the
Existing Term Loan Agreement.

(c)    Rental and Leased Properties. No later than 45 days following the last
day of the Parent’s fiscal quarter, the Borrower shall furnish to the
Administrative Agent operating statements, rent rolls, collections and leasing
information (including copies of accounts receivable and accounts payable aging
reports and rent deferral information (including negotiated, proposed and
collected rentals)) for each of the Mortgaged Properties.

(d)    Real Property Covenants. If requested by Administrative Agent, Borrower
shall obtain and deliver at its sole cost and expense, with respect to each
Mortgaged Property, the following:

(i)    an environmental site assessment with respect to the presence, if any, of
Hazardous Materials on the Mortgaged Property;

(ii)    an Appraisal of the Mortgaged Property;

(iii)    any seismic reports on the Mortgaged Property;

(iv)    evidence indicating compliance with applicable zoning requirements;

(v)    a property condition report; and

(vi)    copies of each material property agreement, together with such consents
and estoppel certificates with respect to such material property agreements as
Administrative Agent may reasonably require.

ARTICLE VIII. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner set forth in Section 11.7, the
Parent and each other Borrower, as applicable, shall at all times comply with
the following negative covenants:

Section 8.1. Existing Revolving Credit Agreement Negative Covenants.

Parent and each other Borrower, as applicable, shall and shall cause each of
their respective Subsidiaries to comply with the negative covenants set forth in
Article VIII of the Existing Revolving Credit Agreement as of the date hereof
after giving effect to the Second Amendment to Existing Revolving Credit
Agreement, each of which negative covenants are incorporated herein by reference
and made a part hereof.

Section 8.2. Minimum Liquidity.

The Borrower shall at all times not allow liquidity (the “Minimum Liquidity”) to
be less than Eight Million Five Hundred Thousand Dollars ($8,500,000), such
Minimum Liquidity to be comprised solely of the sum of (i) unrestricted cash of
the Borrower held in deposit accounts that are subject to Deposit

 

47



--------------------------------------------------------------------------------

Account Control Agreements, plus (ii) up to $5,000,000 held in the Excluded
Deposit Account (as defined in the Collateral Agreement), plus (iii) unused Term
Loan Commitments under this Agreement (to the extent available to be drawn at
the date of determination in accordance with this Agreement).

Section 8.3. Specified Term Loan Negative Covenants.

In addition to the covenants set forth in Section 8.1 and Section 8.2 above:

(a)    Indebtedness. From and after the Effective Date, no member of the
Restricted Group shall, directly or indirectly, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except
(i) any Indebtedness under the Loan Documents, (ii) Indebtedness outstanding
under each of the Existing Revolving Credit Agreement and the Existing Term Loan
Agreement, in each, case not in excess of the principal amount outstanding
thereunder on the Effective Date, (ii) Indebtedness incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation or in respect of surety and
appeal bonds, performance bonds and other similar obligations, (iii) obligations
owing from a Borrower or a Guarantor to a Borrower or a Guarantor;
(iv) obligations owing from a Subsidiary that is not a Guarantor to a Subsidiary
that is not a Guarantor; (v) Indebtedness arising in connection with the
endorsement of instruments for deposit in the ordinary course of business;
(vi) Non-recourse Indebtedness incurred in order to finance the payment of
insurance premiums in the ordinary course of business; and (vii) other
Indebtedness outstanding on the Effective Date and any amendments,
modifications, refinancings or forbearances of the same, in each case that do
not increase the principal amount outstanding thereunder as of the Effective
Date.

(b)    Liens. From and after the Effective Date, no member of the Restricted
Group shall create, incur, assume or permit or suffer to exist any Lien on or
with respect to any property of any kind owned by it, whether now owned or
hereafter acquired, or any income or profits therefrom, except for any Permitted
Liens.

(c)    Restricted Payments; Certain Payments of Indebtedness. No member of the
Restricted Group shall (i) pay or make, directly or indirectly, any Restricted
Payment, other than any Restricted Payment by a member of the Restricted Group
to a Loan Party (or to another member of the Restricted Group and then to a Loan
Party), or (ii) make any prepayment (whether in cash, securities or other
property) on or in respect of principal of or interest on any Indebtedness,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Indebtedness prior to the scheduled maturity.

(d)    Investments. No member of the Restricted Group shall acquire any assets
of, or make or own any Investment in any other Person, except (i) any
Investments existing as of the Effective Date and (ii) additional Investments in
members of the Restricted Group and joint ventures of members of the Restricted
Group as of the Effective Date.

(e)    Organizational Documents. No member of the Restricted Group shall amend
or modify their respective organizational documents in a manner adverse to the
Lenders without obtaining the prior written consent of the Administrative Agent.

(f)    Parking Cash. No more than $6,500,000, in the aggregate, may be held in
property-level accounts of Subsidiaries of the Borrower that are owners of real
property for more than two (2) Business Days, except for (i) cash in property
level accounts where distribution is prohibited by (i) an executed forbearance
agreement that has been provided to the Administrative Agent, (ii) loan
documents in effect as of the Effective Date which loan documents expressly
prohibit the distribution of cash outside of such property-level accounts as of
the date of determination, or (iii) joint venture agreements in effect as of the

 

48



--------------------------------------------------------------------------------

Effective Date, which joint venture agreements require the consent of an
unaffiliated joint venture entity party thereto to permit the distribution of
cash outside of such property level accounts, and such unaffiliated joint
venture party has not so consented as of the date of determination (provided
that Borrower or its Subsidiary has requested such consent).

ARTICLE IX. DEFAULT

Section 9.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment.

(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of, or any interest on, any of the Loans, or shall fail
to pay any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document; or

(ii)    Any other Loan Party shall fail to pay when due any payment obligation
owing by such Loan Party under any Loan Document to which it is a party and in
the case of this clause (ii) only, any such failure shall continue for a period
of one (1) calendar day thereafter.

(b)    Default in Performance.

(i)    The Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article VII or Article VIII; or

(ii)    The Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of three (3) days after the
earlier of (x) the date upon which the Parent or PREIT obtains knowledge of such
failure or (y) the date upon which the Parent or PREIT has received written
notice of such failure from the Administrative Agent;

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement (other than forward looking
statements) at any time furnished by, or at the direction of, any Borrower or
any other Loan Party to the Administrative Agent or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made.

(d)    Indebtedness Cross-Default.

(i)    Any Borrower, any other Loan Party, any other Subsidiary shall fail to
pay when due and payable the principal of, or interest on, any Indebtedness
(other than the Loans) having an aggregate outstanding principal amount of
$5,000,000 or more (or $250,000,000 or more in the case of Nonrecourse
Indebtedness) (“Material Indebtedness”), and in any such case such failure shall
continue beyond any applicable notice and cure periods; or

 

49



--------------------------------------------------------------------------------

(ii)    The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or any Material Indebtedness shall have been required to be prepaid
or repurchased prior to the stated maturity thereof; or

(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or

(iv)    An Event of Default under and as defined in the Existing Term Loan
Agreement shall occur; or

(v)    An Event of Default under and as defined in the Existing Revolving Credit
Agreement shall occur; or

(vi)    An Event of Default under and as defined in the PM Gallery Loan
Agreement shall occur.

(e)    Voluntary Bankruptcy Proceeding. Any member of the Restricted Group
(except for PR Valley View Limited Partnership, PR Valley View LLC or PR VV LLC)
shall: (i) commence a voluntary case under the Bankruptcy Code, as amended or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance voidable as to creditors under any Applicable
Law; or (viii) take any corporate or partnership action for the purpose of
effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any member of the Restricted Group (except for PR Valley View
Limited Partnership, PR Valley View LLC or PR VV LLC) in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code, as amended or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

(g)    Revocation of Loan Documents. Any Borrower or any other Loan Party shall
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any material provision of any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).

 

50



--------------------------------------------------------------------------------

(h)    Judgment. A judgment or order for the payment of money shall be entered
against any member of the Restricted Group and (i) such judgment or order shall
continue for a period of thirty (30) days without being paid, bonded over,
stayed or dismissed through appropriate appellate proceedings (provided however,
that if a bond has been issued in favor of the claimant or other Person
obtaining such judgment or order, the issuer of such bond shall have executed an
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which the issuer of such bond waives any Lien it may have on the
assets of any such Person), and (ii) either (A) the amount for which the insurer
has denied liability exceeds, individually or together with all other such
judgments or orders entered, $5,000,000 in amount (or $250,000,000 or more if
the judgment or order for the payment of money directly related to Nonrecourse
Indebtedness and is itself nonrecourse) or (B) could reasonably be expected to
have a Material Adverse Effect.

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any member of the Restricted Group in an
amount greater than $5,000,000 (or $250,000,000 or more if the warrant, writ of
attachment, execution or similar process directly related to Nonrecourse
Indebtedness and is itself nonrecourse) and such warrant, writ, execution or
process shall not be paid, discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ of attachment,
execution or process, the issuer of such bond shall have executed an agreement
in form and substance satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement or subrogation
to the Obligations and waives any Lien it may have on the assets of any member
of the Restricted Group.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $5,000,000; or

(ii)    The “benefit obligation” of all Benefit Plans exceeds the “fair market
value of plan assets” for such Benefit Plans by more than $5,000,000, all as
determined, and with such terms defined, in accordance with Statement of
Financial Accounting Standards No. 158.

(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;

(l)    Change of Control.

(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting shares of the Parent other than such Persons who are, as of
the Agreement Date, current officers or trustees of the Parent, or Affiliates of
current officers or trustees of the Parent; or

(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Trustees of the Parent (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Parent then in
office; or

 

51



--------------------------------------------------------------------------------

(iii)    The Parent shall cease (A) to be the sole general partner of PREIT or
(B) to own and control, directly or indirectly, at least 80.0% (or such lesser
percentage not less than 70.0% as may be acceptable to the Administrative Agent)
of all partnership interests of PREIT.

(m)    Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 30 consecutive days beyond the coverage period of any applicable
business interruption insurance, the cessation or substantial curtailment of
revenue producing activities of any Borrower, any other Loan Party and any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.

(n)    Term Loan Specified Event of Default. A Term Loan Specified Event of
Default shall occur.

Section 9.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence of an Event of Default specified in
Section 9.1(e) or Section 9.1(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (3) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents, shall become immediately and automatically
due and payable without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower, and, (B) the
Commitments, the obligation of the Lenders to make Loans hereunder shall all
immediately and automatically terminate.

(ii)    Optional. If any other Event of Default shall have occurred and be
continuing, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (A) (1) declare the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights and remedies under or in respect of any and all of the other Loan
Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the

 

52



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations, or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

Section 9.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 9.1(f), the Commitments
shall immediately and automatically terminate.

Section 9.4. Marshaling; Payments Set Aside.

None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender enforces its security interest or exercise
its right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 9.5. Allocation of Proceeds.

If an Event of Default shall have occurred and be continuing, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:

(i)    amounts due to the Administrative Agent and the Lenders in respect of
Fees and other fees and expenses due under Section 11.2;

(ii)    amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances; ratably among the Administrative Agent and Lenders in
proportion to the respective amounts described in this clause (ii) payable to
them;

(iii)    payments of interest on all other Loans to be paid to the Lenders
equally and ratably in accordance with the respective amounts thereof then due
and owing;

(iv)    payments of principal of all other Loans to be paid to the Lenders
equally and ratably in accordance with the respective amounts thereof then due
and owing to such Persons;

(v)    amounts due to the Administrative Agent and the Lenders pursuant to
Section 10.7 and Section 11.10;

(vi)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and

(vii)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

 

53



--------------------------------------------------------------------------------

Section 9.6. [Reserved].

Section 9.7. Performance by Administrative Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 9.8. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations, which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 9.9. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies, the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent or any of the Lenders in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article IX for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 11.4 (subject to
the terms of Section 3.3), or (iii) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
Bankruptcy Event relative to any Loan Party; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights

 

54



--------------------------------------------------------------------------------

otherwise ascribed to the Administrative Agent pursuant to Article IX and (y) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 3.3, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

ARTICLE X. THE ADMINISTRATIVE AGENT

Section 10.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent in its capacity as Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Section 7.1 that the Borrower is not otherwise required to deliver
to the Lenders. The Administrative Agent will also furnish to any Lender, upon
the request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

55



--------------------------------------------------------------------------------

Section 10.2. Administrative Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by any Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 10.3. Notice of Defaults.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 10.4. Administrative Agent as Lender.

The Lender acting as Administrative Agent or as a Lender, as the case may be,
shall have the same rights and powers under this Agreement and any other Loan
Document, as any other Lender and may exercise the same as though it were not
the Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Lender acting as Administrative
Agent, as applicable and in each case, in its individual capacity. The Lender
acting as Administrative Agent and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with any Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any

 

56



--------------------------------------------------------------------------------

duty to account therefor to the other Lenders. Further, the Lender acting as
Administrative Agent and its Affiliates may each accept fees and other
consideration from the Borrower for services in connection with this Agreement
or otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent and its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Lender acting as Administrative Agent and its
Affiliates shall be under no obligation to provide such information to them.

Section 10.5. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.

Section 10.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Parent, any other Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Parent, each other Borrower, the other Loan Parties, the other Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, any other Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, any other Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, any
other Borrower, any other Loan Party or any other Affiliate thereof which may
come into possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or other Affiliates. Each Lender

 

57



--------------------------------------------------------------------------------

acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

Section 10.7. Indemnification of Administrative Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower, and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s Pro Rata Share (determined at the time that the applicable
unreimbursed expense or indemnity payment is sought) of any claim, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Pro Rata Share (determined as of the time that the applicable
reimbursement is sought) of any out-of-pocket expenses (including the reasonable
fees and expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 10.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon thirty (30) days’ prior written notice to the Administrative
Agent, the Administrative Agent may be removed as Administrative Agent under the
Loan Documents by the Requisite Lenders (other than the Lender then acting as
Administrative Agent) for any acts or omissions of the Administrative Agent in
connection with its duties set forth in this Agreement or the other Loan
Documents that constitute gross negligence or willful

 

58



--------------------------------------------------------------------------------

misconduct. Upon any such resignation or removal, the Requisite Lenders (other
than the Lender then acting as the Administrative Agent in the case of the
removal of the Administrative Agent under the immediately preceding sentence)
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation or its removal, then the current Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to or by each Lender
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Article X shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice. The resignation or removal of the Administrative Agent, or
the assignment by the Administrative Agent of its rights and duties under the
Loan Documents, as provided in this Section shall have no effect on the
obligations as a “Lender” of the Lender then acting as the Administrative Agent.

Section 10.9. Collateral Matters; Protective Advances.

(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.

(b)    The Lenders hereby authorize the Administrative Agent to, and the
Administrative Agent shall with each such Lien, release any Lien granted to or
held by the Administrative Agent upon any Collateral (i) upon termination of the
Commitments and indefeasible payment and satisfaction in full of all of the
Obligations; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrowers, the Administrative Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to release of the Liens granted to the Administrative Agent
for its benefit

 

59



--------------------------------------------------------------------------------

and the benefit of the Lenders herein or pursuant hereto upon the Collateral
effective upon the sale or transfer of the Collateral; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrowers or any other Loan
Party in respect of) all interests retained by the Borrowers or any other Loan
Party, including (without limitation) the proceeds of such sale or transfer, all
of which shall continue to constitute part of the Collateral. In the event of
any sale or transfer of Collateral, or any foreclosure with respect to any of
the Collateral, the Administrative Agent shall be authorized to deduct all of
the expenses reasonably incurred by the Administrative Agent from the proceeds
of any such sale, transfer or foreclosure.

(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by a Borrower, any other Loan Party, any Subsidiary of Borrower or any joint
venture of any such Persons or is cared for, protected or insured or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section or in any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, and that the Administrative Agent
shall have no duty or liability whatsoever to the Lenders, except to the extent
resulting from its gross negligence or willful misconduct.

(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrowers for, Protective Advances during any one calendar year with respect to
each Mortgaged Property up to the sum of (i) amounts expended to pay real estate
taxes, assessments and governmental charges or levies imposed upon such
Borrowing Base Property; (ii) amounts expended to pay insurance premiums for
policies of insurance related to such Borrowing Base Property; and (iii)
$1,000,000. Protective Advances in excess of said sum during any calendar year
for any Borrowing Base Property shall require the consent of the Requisite
Lenders. The Borrowers agree to pay on demand all Protective Advances.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

PREIT Associates, L.P.

2005 Market Street, Suite 1000

Philadelphia, PA 19103

Attention: Andrew Ioannou

Telephone:    (215) 875-0700

Telecopy:      (215) 546-7311

 

60



--------------------------------------------------------------------------------

With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX to:

PREIT Associates, L.P.

2005 Martket Street, Suite 1000

Philadelphia, PA 19103

Attention: Lisa Most

Telephone:    (215) 875-0700

Telecopy:      (215) 546-7311

and

Faegre Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103-6996

Attention: Eirik Tellefsen

Telephone:    (215) 988-2625

Telecopy:      (215) 988-2757

If to the Administrative Agent:

Administrative Agent: Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Telecopy: (312) 782-0969

with copies to:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Karen Turnbull Skutt

Telephone:    (312) 269-4809

Telecopy:      (312) 782-0969

and:

Wells Fargo Bank, National Association

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

MAC N9300-091

Attention: Anthony J. Gangelhoff

Telephone:    (612) 316-0109

Telecopy:      (877) 410-5023

If to a Lender:

To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on the Administrative Questionnaire.

 

61



--------------------------------------------------------------------------------

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid;
(ii) if telecopied, upon mechanical confirmation of transmission if received on
a Business Day prior to 5:00 p.m. local time at the point of destination and, if
otherwise, on the next succeeding Business Day; (iii) if hand delivered, when
delivered or (iv) if delivered in accordance with Section 7.1(b) of the Existing
Revolving Credit Agreement as incorporated herein by Section 7.1 of this
Agreement to the extent applicable; provided, however that in the case of the
immediately preceding clauses (i), (ii) and (iii) non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. Any
notice to the Borrower received by any individual designated by the Borrower to
receive such notice shall be effective notwithstanding the fact that any other
individual designated by the Borrower to receive a copy of such notice did not
receive such copy. None of the Administrative Agent or any Lender shall incur
any liability to the Borrower (nor shall the Administrative Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.

Section 11.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents, and the consummation of the
transactions contemplated thereby, including due diligence expense and
reasonable travel expenses related to closing and the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
the Administrative Agent, and, after the occurrence and during the continuance
of an Event of Default, the Lenders, for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, indemnify and
hold the Administrative Agent, and the Lenders harmless from any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Section 9.1(e) or Section 9.1(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, any
other Borrower or any other Loan Party, whether proposed by the Parent, any
other Borrower, such Loan Party, the Lenders or any other Person, and whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding.

 

62



--------------------------------------------------------------------------------

Section 11.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the
Notes, any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes, any of the other Loan Documents.

Section 11.4. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, and each Participant is hereby authorized by
the Borrower, at any time or from time to time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, or a Participant subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or any Affiliate of the Administrative Agent, or such Lender, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 9.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Administrative
Agent shall notify the Borrower thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

(b)    EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY
AGREES THAT THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK (BOROUGH OF MANHATTAN), ANY STATE COURT

 

63



--------------------------------------------------------------------------------

LOCATED IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) AND ANY APPELLATE COURT FROM
ANY THEREOF, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE
BORROWER, THE ADMINISTRATIVE AGENT, EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS.

(c)    EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.

(d)    THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(e)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

Section 11.6. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (e) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the respective partners,
shareholders, directors, officers, employees, agents, counsel, other advisors
and representatives of the Administrative Agent and the Lenders and of the
respective Affiliates of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

64



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it, in the
case of contemporaneous assignments to related Approved Funds that equal at
least the amount specified in the immediately following clause (B) in the
aggregate, or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $1,000,000,
unless the Administrative Agent otherwise consents (such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $1,000,000, then such assigning Lender
shall assign the entire amount of its Commitment and the Loans at the time owing
to it.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition, the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and

(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, upon return to the Borrower of any Notes
being replaced (subject to Section 2.13(d)).

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

65



--------------------------------------------------------------------------------

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Term Loan Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4,
Section 11.2 and Section 11.10 and the other provisions of this Agreement and
the other Loan Documents as provided in Section 11.11 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office in
the United States of America a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
bank or other financial institution (but in no event to a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the

 

66



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment
(unless such increase will not result in an increase in the Participant’s
share), (x) extend the date fixed for the payment of principal on the Loans or
portions thereof owing to such Lender except as otherwise provided in
Section 2.15, (y) reduce the rate at which interest is payable thereon or
(z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 7.15(d) of the Existing Revolving Credit Agreement as
incorporated herein by Section 7.1 of this Agreement, in each case, as
applicable to that portion of such Lender’s rights and/or obligations that are
subject to the participation. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10, Section 4.1, Section 4.4 (subject to
the requirements and limitations therein, including the requirements under
Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 4.1 or Section 3.10, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

67



--------------------------------------------------------------------------------

(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

(h)    Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, any other Borrower, any other Loan Party or any other
Subsidiary in the possession of such Lender from time to time to assignees and
Participants of such Lender (including prospective assignees and Participants)
subject to compliance with the applicable terms of Section 11.9.

Section 11.7. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)    increase, extend or reinstate any Commitment of a Lender (excluding any
increase as a result of an assignment of Commitments permitted under
Section 11.6) or subject a Lender to any additional obligations without the
written consent of such Lender;

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or the other Obligations of a Lender without the written consent of such Lender;

(iii)    reduce the amount of any Fees payable to a Lender hereunder without the
written consent of such Lender;

(iv)    modify the definition of “Term Loan Maturity Date”, or otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Term Loans or for the payment of Fees or any other Obligations
owing to any Lender, in each case, without the written consent of such Lender;

(v)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vi)    modify the definition of the term “Requisite Lenders” or “Pro Rata
Share” or otherwise modify the provisions of Section 3.2 or Section 9.5 without
the written consent of each Lender;

 

68



--------------------------------------------------------------------------------

(vii)    release any Guarantor from its obligations under the Guaranty without
the written consent of each Lender, except as contemplated under Section 7.15(d)
of the Existing Revolving Credit Agreement;

(viii)    waive a Default or Event of Default under Section 9.1(a) without the
written consent of each Lender to whom such payment is due, except as permitted
by Section 9.8; or

(ix)    amend, or waive the Borrower’s compliance with, Section 2.19 without the
written consent of each Lender adversely affected thereby.

(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. The Administrative Agent may, without the consent of any Lender,
enter into the amendments or modifications to this Agreement or any of the other
Loan Documents or enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 4.2(b) in accordance with the terms of
Section 4.2(b). No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of a Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
each affected Lender under the immediately preceding (b) that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Parent, any other Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances. Notwithstanding
anything in this Agreement to the contrary, each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent
of any Lender (but with the consent of the Borrower and the Administrative
Agent), to amend or amend and restate this Agreement if, upon giving effect to
such amendment or amendment and restatement, such Lender shall no longer be a
party to this Agreement (as so amended or amended and restated), the Commitments
of such Lender shall have terminated, such Lender shall have no other
commitments or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 11.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders or
materially change the intent of any provision of this Agreement. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement. The Administrative Agent will provide the Lenders
with a copy of any such amendment.

 

69



--------------------------------------------------------------------------------

Section 11.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any other
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the business or
operations of the Borrower.

Section 11.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall utilize all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential or
proprietary by the Parent or PREIT in accordance with its customary procedure
for handling confidential information of this nature and in accordance with safe
and sound banking practices solely in connection with the transactions
contemplated by this Agreement but in any event may make disclosure: (a) to any
of their respective Affiliates (provided any such Affiliate shall agree to keep
such information confidential in accordance with the terms of this Section);
(b) as reasonably requested by any bona fide assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment and/or
Loans or participations therein as permitted hereunder (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) if an Event of
Default exists, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; (f) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Parent, any other Borrower or any Affiliate; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulator or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; and (h) with
the consent of the Parent or PREIT.

Section 11.10. Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any Affiliate of the Administrative Agent and
each of the Lenders and their respective directors, officers, shareholders,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”) from and against any and all losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10 or Section 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of

 

70



--------------------------------------------------------------------------------

the Loans; (iv) the Administrative Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, PREIT and the
other Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, PREIT and the other
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents including, but not limited to, the foreclosure upon, or
seizure of, any collateral or the exercise of any other rights of a secured
party; provided, however, that the Borrower shall not be obligated to indemnify
any Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in clause (i) or (viii) to the extent found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct;
or (ix) any violation or non-compliance by the Parent, PREIT or any other
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders as successors to the Borrower)
to be in compliance with such Environmental Laws.

(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
PREIT, any other Loan Party or any other Subsidiary.

(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party in connection with an Indemnity
Proceeding shall be advanced by the Borrower at the request of such Indemnified
Party notwithstanding any claim or assertion by the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has

 

71



--------------------------------------------------------------------------------

provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 11.11. Termination; Survival.

This Agreement shall terminate and any and all security interest in the
Collateral provided for in the Loan Documents shall be released in accordance
with the terms of each respective Loan Document, as applicable, at such time as
(a) all of the Commitments have been terminated, (b) none of the Lenders is
obligated any longer under this Agreement to make any Loans, and (c) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. Notwithstanding any termination
of this Agreement, or of the other Loan Documents, the indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of
Section 10.7, Section 11.2 and Section 11.10 and any other provision of this
Agreement and the other Loan Documents, and the waivers of jury trial and
submission to jurisdictions contained in Section 11.5, shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 11.12. Severability of Provisions.

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 11.13. GOVERNING LAW.

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

72



--------------------------------------------------------------------------------

Section 11.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Delivery of an
executed counterpart via facsimile, portable document format (“PDF”) or
electronic mail shall constitute delivery of an original.

Section 11.15. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 11.16. Obligations with Respect to Loan Parties.

The obligations of PREIT, PREIT-RUBIN or the Parent to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense PREIT, PREIT-RUBIN, the Parent or any
other Loan Party may have that it does not control such Loan Parties.

Section 11.17. Limitation of Liability.

None of the Administrative Agent, any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of their respective Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby. Notwithstanding anything in this Section to the contrary, no
Defaulting Lender shall be entitled to claim any of the benefits of this
Section.

Section 11.18. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 11.19. Construction.

The Borrower, the Administrative Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Administrative
Agent and each Lender.

 

73



--------------------------------------------------------------------------------

Section 11.20. Time of the Essence.

Time is of the essence of each and every provision in this Agreement.

Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[Signatures on Next Page]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

“BORROWER” PREIT Associates, L.P. By:  

Pennsylvania Real Estate Investment Trust,

its general partner

  By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT-RUBIN, INC. By:  

/s/ Andrew Ioannou                    

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer

[Signatures Continue on Following Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President

[Signatures Continue on Following Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

Term Loan Commitments

 

Lenders

   Term Loan Commitment Amount  

Wells Fargo Bank, National Association

   $ 30,000,000     

 

 

 

TOTAL

   $ 30,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Properties

 

Property Name

  

Street Address

Woodland Mall Anchor (prior Sears parcel)    3195 28th Street SE, Kentwood, MI
49512 (a/k/a 3099-3195 28th Street, Kentwood, MI) Mall at Prince Georges Plaza
   3500 East West Highway and 6400 Belcrest Road, Hyattsville, MD 20782 Valley
Mall    17301, 176044, 17618 and 17318 Valley Mall Road and Cole Road,
Hagerstown, MD (a/k/a 17301 - 17318 Valley Mall Road, Hagerstown, MD)
Jacksonville Mall    375 Western Boulevard, Jacksonville, NC 28546 (a/k/a 375
Jacksonville Mall, Jacksonville, North Carolina 28546) One Cherry Hill Plaza   
2000 Route 38, Cherry Hill, NJ 08002 (a/k/a 1 Mall Drive, Cherry Hill, NJ)
Moorestown Mall    400 West Route 38 / 400 Highway 38, Moorestown, NJ 08057
(a/k/a 400 NJ-38, Moorestown, NJ) Exton Square Mall    126, 435, 441, 455, 475
Exton Square Parkway, East Lincoln Highway, North Pottstown Park, and Swedesford
Road, Exton, PA 19341 (a/k/a 260 Exton Square Parkway, Exton, PA 19341) Capital
City Mall    3506 Capital City Mall Drive, Camp Hill, PA 17011 Plymouth Meeting
Mall (not Plymouth Commons parcel)    West Germantown Pike, Plymouth Meeting, PA
19462 (a/k/a 500 W Germantown Pike, Plymouth Meeting, PA 19462) Magnolia Mall   
2701 David H McLeod Boulevard, Florence, SC 29501 Springfield Town Center   
6601, 6302, 6500 and 6320 Springfield Mall, 6717 and 6500 Frontier Drive and
6417 Loisdale Road, Springfield, VA 22150 Valleyview Mall outparcel (recently
subdivided from mall)    4400 State Road 16, La Crosse, WI 54601 (a/k/a
4400-4444 Rt 16, La Crosse, WI)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions for Assignment and
Assumption (the “Standard Terms and Conditions”) set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement (including without limitation any Guarantees included
in such Credit Agreement), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of
[the][any] Assignor (in its capacity as a Lender)][the respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.            Assignor[s]:                                         
                                                                               
                                               [Assignor [is] [is not] a
Defaulting Lender]

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

2.    Assignee[s]:                                        
                                                                              
                                       [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender] 3.    Borrower(s):   PREIT
Associates, L.P., PREIT-RUBIN, Inc. and Pennsylvania Real Estate Investment
Trust 4.    Administrative Agent:   Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement 5.    Credit Agreement:  
The $30,000,000 Credit Agreement dated as of August 11, 2020 by and among the
Borrowers, the Lenders parties thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other parties thereto 6.    Assigned
Interest[s]:  

 

Assignor[s]5

   Assignee[s]6      Aggregate
Amount of
Commitment
/Loans for
all Lenders7      Amount of
Commitment
/Loans
Assigned8      Percentage
Assigned of
Commitment
/Loans8      CUSIP
Number                                               

 

7.

  

Trade Name:

                      ]9

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

A-2



--------------------------------------------------------------------------------

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

                                                             

  Name:  

                                         

  Title:  

 

[NAME OF ASSIGNOR] By:  

                                                             

  Name:  

                                         

  Title:  

 

ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

                                         

  Name:  

                                         

  Title:  

 

[NAME OF ASSIGNEE] By:  

                                         

  Name:  

                                         

  Title:  

 

 

 

10 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:  

                                         

  Name:  

                                                             

  Title:  

 

[Consented to:]13 [NAME OF RELEVANT PARTY] By:  

                                         

  Name:  

                                         

  Title:  

 

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

[                    ]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, Fees and

 

1 

Describe Credit Agreement at option of Administrative Agent.

 

A-5



--------------------------------------------------------------------------------

other amounts) to [the][the relevant] Assignee whether such amounts have accrued
prior to, on or after the Effective Date specified for this Assignment and
Assumption. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of                      executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of August 11, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among PREIT
Associates, L.P. (“PREIT”), PREIT-RUBIN, Inc. (“PREIT-Rubin”), Pennsylvania Real
Estate Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), and the Administrative Agent, and the other parties thereto,
for its benefit and the benefit of the Lenders (the Administrative Agent and the
Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee obligations of the Borrower
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder to the extent set
forth in the Credit Agreement.

Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower or any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan

 

B-1



--------------------------------------------------------------------------------

Party or any other Person in any court or other tribunal; (b) to make any claim
in a liquidation or bankruptcy of the Borrower, any other Loan Party or any
other Person; or (c) to make demand of the Borrower, any other Loan Party or any
other Person or to enforce or seek to enforce or realize upon any collateral
security, if any, held by the Guarantied Parties which may secure any of the
Guarantied Obligations.

Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b)    any lack of validity or enforceability of the Credit Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;

(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)    any invalidity or nonperfection of any security interest or lien on, if
any, or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;

 

B-2



--------------------------------------------------------------------------------

(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which any at any time be available to or be
asserted by the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;

(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than termination
of this Guaranty as provided in Section 21 hereof).

Section 4.    Action with Respect to Guarantied Obligations. The Guarantied
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6.    Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

B-3



--------------------------------------------------------------------------------

Section 8.    Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9.    Reinstatement of Guarantied Obligations. If a claim is ever made
on the Administrative Agent or any other Guarantied Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

Section 10.    Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied, such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default has occurred and is
continuing, without any prior notice to such Guarantor or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or a
Participant subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or such Participant or any Affiliate of
the Administrative Agent

 

B-4



--------------------------------------------------------------------------------

or such Lender to or for the credit or the account of the Borrower against and
on account of any of the Guarantied Obligations, although such obligations shall
be contingent or unmatured. Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.

Section 13.    Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

Section 14.    Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15.    Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

Section 16.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any other Guarantied Party shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

B-5



--------------------------------------------------------------------------------

Section 17.    Governing Law. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR
ARISING OUT OF THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 18.    WAIVER OF JURY TRIAL.

(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (BOROUGH OF
MANHATTAN), ANY STATE COURT LOCATED IN NEW YORK COUNTY (BOROUGH OF MANHATTAN)
AND ANY APPELLATE COURT FROM ANY THEREOF SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.

(c)    EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.

(d)    THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(e)    THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE
OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS GUARANTY.

 

B-6



--------------------------------------------------------------------------------

Section 19.    Loan Accounts. The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations arising
under or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 20.    Waiver of Remedies. In exercising their respective rights and
remedies, the Administrative Agent and the Guarantied Parties may be selective
and no failure or delay by the Administrative Agent or any of the Guarantied
Parties in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

Section 21.    Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 22.    Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any assignee or Participant of a Lender
(or any prospective assignee or Participant of a Lender) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

Section 23.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 24.    Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.

Section 25.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.

Section 26.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its

 

B-7



--------------------------------------------------------------------------------

address set forth below its signature hereto, (b) to the Administrative Agent or
any other Guarantied Party at its respective address for notices provided for in
the Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

Section 27.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 28.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 29.    Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereby.

Section 30.    [RESERVED].

Section 31.    [RESERVED].

Section 32.    Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b)    Terms not otherwise defined herein are used herein with the respective
meanings given to them in the Credit Agreement.

 

B-8



--------------------------------------------------------------------------------

[Signatures on Following Page]

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR]

By:  

                    

  Name:  

                    

  Title:  

                    

Address for Notices for all Guarantors:

c/o PREIT Associates, L.P.

2005 Market Street, Suite 1000

Philadelphia, PA 191023

Attention: Andrew Ioannou

Telephone: (215) 875-0700

Telecopy: (215) 546-7311

 

B-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     , executed and
delivered by                     , a                      (the “New Guarantor”)
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Credit Agreement dated as of August 11, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among PREIT Associates, L.P. (“PREIT”), PREIT-RUBIN, Inc.
(“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”) and the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1.    Accession to Guaranty. The New Guarantor hereby agrees that it is
a “Guarantor” under that certain Guaranty dated as of August 11, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-11



--------------------------------------------------------------------------------

(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties with respect to or in
any way relating to itself contained in Section 6. of the Guaranty and agrees to
be bound by each of the covenants contained in Section 7. of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

Section 2.    GOVERNING LAW. THIS ACCESSION AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS ACCESSION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Section 3.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

[Signatures on Next Page]

 

B-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:  

                    

  Name:  

                    

  Title:  

                    

(CORPORATE SEAL) Address for Notices: c/o PREIT Associates, L.P. 2005 Market
Street, Suite 1000 Philadelphia, PA 19103 Attention: Andrew Ioannou Telephone:
(215) 875-0700 Telecopy: (215) 546-7311

 

Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

                    

  Name:  

                    

  Title:  

                    

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

            , 20    

Wells Fargo Bank, National Association,

  as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 11, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-RUBIN,
Inc. (“PREIT-RUBIN”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-RUBIN, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loan(s) under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is             , 20    .

 

  2.

The aggregate principal amount of the LIBOR Loan(s) subject to such Continuation
is $         and the portion of such principal amount subject to such
Continuation is $        .1

 

  3.

The current Interest Period of the LIBOR Loan(s) subject to such Continuation
ends on             , 20    .

 

  4.

The duration of the Interest Period for such LIBOR Loan(s) or portion thereof
subject to such Continuation is one month.

 

   

                                                                 
                                         
                                         
                                                                       

 

 

1 

Each Continuation of LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount.

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Event of Default shall have
occurred and be continuing.

If notice of the requested Continuation was given previously by telephone, this
Notice of Continuation is to be considered written confirmation of such
telephone notice required by Section 2.11. of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner

         By:  

                    

        Name:  

 

    Title:  

 

PREIT-RUBIN, INC. By:  

                    

  Name:  

                    

  Title:  

                    

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

                    

  Name:  

                    

  Title:  

                    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

            , 20    

Wells Fargo Bank, National Association,

  as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 11, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-RUBIN, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.12. of the Credit Agreement, the Borrower hereby requests
a Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is             , 20    .

 

  2.

The Type of the Loan(s) to be Converted pursuant hereto is currently:

[Check one box only]

☐  Base Rate Loans

☐  LIBOR Loans

 

  3.

The aggregate principal amount of the Type of Loans subject to the requested
Conversion is $         and the portion of such principal amount subject to such
Conversion is $        .1

 

  4.

The amount of such Type of Loans to be so Converted is to be converted into a
Loan of the following Type:

[Check one box only]

☐  Base Rate Loans

☐  LIBOR Loan, with an initial Interest Period for a duration of one month.

 

 

                                                                 
                                         
                                         
                                                                       

 

 

1 

Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount.

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Event of Default shall have occurred
and be continuing (provided the certification under this clause (a) shall not be
made in connection with a Conversion of a Loan into a Base Rate Loan), and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

If notice of the requested Conversion was given previously by telephone, this
Notice of Conversion is to be considered the written confirmation of such
telephone notice required by Section 2.12. of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner

        

By:

 

                    

               Name:  

 

    Title:  

 

PREIT-RUBIN, INC. By:  

                    

  Name:  

                    

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

            , 20    

Wells Fargo Bank, National Association,

  as Administrative Agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 11, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-RUBIN,
Inc. (“PREIT-RUBIN”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-RUBIN, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1.

Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan Lenders make Term Loans to the Borrower in an aggregate
amount equal to $        .

 

  2.

The Borrower requests that the Term Loans be made available to the Borrower on
            , 20    .1

 

  3.

The Borrower hereby requests that such Loans be of the following Type:

[Check one box only]

☐  Base Rate Loans

☐  LIBOR Loan, with an initial Interest Period for a duration of one month.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default shall have occurred
and be continuing; and (b) the representations and warranties of the Borrower
and the Guarantors contained in the Credit Agreement and in the other Loan
Documents to which any of them is a party, are and shall be true and correct
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents. In

 

1 

Request for Term Loans must be made no later than 11:00 a.m. Central time at
least 3 Business Days prior to the anticipated borrowing date.

 

E-1



--------------------------------------------------------------------------------

addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Loans contained in Article V.
of the Credit Agreement will have been satisfied at the time such Loans are
made.

[Remainder of Page Intentionally Left Blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner

         By:  

                    

    Name:  

                    

    Title:  

                    

PREIT-RUBIN, INC. By:  

                    

  Name:  

                    

  Title:  

                    

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

                    

  Name:  

                    

  Title:  

                    

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: PREIT Associates, L.P., PREIT-RUBIN, Inc. and Pennsylvania Real Estate
Investment Trust

Administrative Agent: Wells Fargo Bank, National Association

Loan: Loan Number                      made pursuant to that certain Credit
Agreement dated as of August 11, 2020 by and among the Borrower, the
Administrative Agent and the Lenders party thereto (as amended from time to
time, the “Credit Agreement”)

Effective Date: INSERT DATE

Check applicable box:

 

  ☐

New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ☐

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1)

to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2)

to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3)

to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.2(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

F-1



--------------------------------------------------------------------------------

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

F-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

   Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit) 1.    2.    3.   

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

F-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner

        By:  

                    

    Name:  

                    

    Title:  

                    

PREIT-RUBIN, INC. By:  

                    

  Name:  

                    

  Title:  

                    

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

                    

  Name:  

                    

  Title:  

                    

 

F-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by

 

F-5



--------------------------------------------------------------------------------

Borrower. Borrower agrees to be bound by any Disbursement Request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with this
Agreement, even if not properly authorized by Borrower. Administrative Agent may
rely solely (i) on the account number of the Receiving Party, rather than the
Receiving Party’s name, and (ii) on the bank routing number of the Receiving
Bank, rather than the Receiving Bank’s name, in executing a Disbursement
Request. Administrative Agent is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower or an
Authorized Representative. If Administrative Agent takes any actions in an
attempt to detect errors in the transmission or content of transfers or requests
or takes any actions in an attempt to detect unauthorized Disbursement Requests,
Borrower agrees that, no matter how many times Administrative Agent takes these
actions, Administrative Agent will not in any situation be liable for failing to
take or correctly perform these actions in the future, and such actions shall
not become any part of the Disbursement procedures authorized herein, in the
Loan Documents, or in any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

F-6



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT

TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name) Receiving Party Deposit
Account Number Receiving Bank Name, City and State Receiving Bank Routing (ABA)
Number Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

F-7



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TERM LOAN NOTE

 

$[        ]    [            ], 2020

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN, each
individually, a “Borrower” and collectively, the “Borrower”) jointly and
severally hereby unconditionally promise to pay to the order of
[                    ] (together with its successor and assigns, “Lender”), in
care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(together with its successors and assigns, “Administrative Agent”), to its
address at 608 Second Avenue, 11th Floor, Minneapolis, Minnesota 55402, or at
such other address as may be specified by the Administrative Agent, to Borrower,
the principal sum of [                    ] DOLLARS ($[        ]), or such
lesser amount as may be the then outstanding and unpaid balance of all Term
Loans made by Lender to Borrower pursuant to, and in accordance with the terms
of, the Credit Agreement (as defined below).

Borrower further agrees to pay interest at said office, in like money, on the
unpaid principal amount owing hereunder from time to time on the dates and at
the rates and at the times specified in the Credit Agreement.

This Term Loan Note (this “Note”) is one of the “Notes” referred to in that
certain Credit Agreement, dated as August 11, 2020 (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, the financial institutions party
thereto and their assignees under Section 11.6.(b) thereof, Administrative Agent
and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof.

Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of Term
Loans by Lender to Borrower in the aggregate principal Dollar amount first above
mentioned, (b) permits the prepayment of the Term Loans by Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the Term
Loans upon the occurrence of certain specified events.

Borrower hereby waives presentment, demand, protest and notice of any kind. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

“BORROWER”

PREIT ASSOCIATES, L.P.,

 

a Delaware limited partnership

By:   Pennsylvania Real Estate Investment Trust,   a Pennsylvania business trust
  its general partner   By:  

                    

  Name:  

                    

  Title:  

                    

PREIT-RUBIN, INC.,

 

a Pennsylvania corporation

By:  

                    

Name:  

                    

Title:  

                    

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,

 

a Pennsylvania business trust

By:  

                    

Name:  

                    

Title:  

                    

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”), PREIT-RUBIN, INC.
(“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 11.6.(b). thereof
(the “Lenders”), and Wells Fargo Bank, National Association, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

                    

  Name:  

                    

  Title:  

                    

Date:             , 20    

 

H-1 - 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”), PREIT-RUBIN, INC.
(“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 11.6.(b). thereof
(the “Lenders”), and Wells Fargo Bank, National Association, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

                    

  Name:  

                    

  Title:  

                    

Date:             , 20    

 

H-2 - 1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”), PREIT-RUBIN, INC.
(“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 11.6.(b). thereof
(the “Lenders”), and Wells Fargo Bank, National Association, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                    

  Name:  

                    

  Title:  

                    

Date:             , 20    

 

H-3 - 1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT ASSOCIATES, L.P. (“PREIT”), PREIT-RUBIN, INC.
(“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 11.6.(b). thereof
(the “Lenders”), and Wells Fargo Bank, National Association, as the
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

                    

  Name:  

                    

  Title:  

                    

Date:             , 20    

 

H-4 - 1